


Exhibit 10.1

 

 

[U.S. CREDIT AGREEMENT]



AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 28, 2004

among

FOREST OIL CORPORATION,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.
and
CITIBANK, N.A.,
as Co-Global Syndication Agents,

BNP PARIBAS
and
HARRIS NESBITT FINANCING, INC.,
as Co-U.S. Documentation Agents,

and

JPMORGAN CHASE BANK,
as Global Administrative Agent

______________

J.P. MORGAN SECURITIES INC.,
as Sole Book Manager and Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1

Defined Terms

 

SECTION 1.2

Classification of Loans and Borrowings

 

SECTION 1.3

Terms Generally

 

SECTION 1.4

Accounting Terms; GAAP

 

SECTION 1.5

Designation and Conversion of Restricted and Unrestricted Subsidiaries

 

ARTICLE II

THE CREDITS

 

SECTION 2.1

Commitments

 

SECTION 2.2

Loans and Borrowings

 

SECTION 2.3

Requests for Borrowings

 

SECTION 2.4

Letters of Credit

 

SECTION 2.5

Funding of Borrowings

 

SECTION 2.6

Interest Elections

 

SECTION 2.7

Global Borrowing Base

 

SECTION 2.8

Termination and Reduction of Commitments

 

SECTION 2.9

Repayment of Loans; Evidence of Debt

 

SECTION 2.10

Prepayment of Loans

 

SECTION 2.11

Fees

 

SECTION 2.12

Interest

 

SECTION 2.13

Alternate Rate of Interest

 

SECTION 2.14

Illegality

 

SECTION 2.15

Increased Costs

 

SECTION 2.16

Break Funding Payments

 

SECTION 2.17

Taxes

 

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

 

SECTION 2.20

Addition of Lenders and Increase in Commitments

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1

Organization; Powers

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3.2

Authorization; Enforceability

 

SECTION 3.3

Approvals; No Conflicts

 

SECTION 3.4 [a2144714zex-10_1.htm#ex10-1-b_Section3_4]

Financial Condition; No Material Adverse Change
[a2144714zex-10_1.htm#ex10-1-b_Section3_4]

 

SECTION 3.5 [a2144714zex-10_1.htm#ex10-1-b_Section3_5]

Properties [a2144714zex-10_1.htm#ex10-1-b_Section3_5]

 

SECTION 3.6 [a2144714zex-10_1.htm#ex10-1-b_Section3_6]

Litigation [a2144714zex-10_1.htm#ex10-1-b_Section3_6]

 

SECTION 3.7 [a2144714zex-10_1.htm#ex10-1-b_Section3_7]

Compliance with Laws and Agreements [a2144714zex-10_1.htm#ex10-1-b_Section3_7]

 

SECTION 3.8 [a2144714zex-10_1.htm#ex10-1-b_Section3_8]

Investment and Holding Company Status [a2144714zex-10_1.htm#ex10-1-b_Section3_8]

 

SECTION 3.9 [a2144714zex-10_1.htm#ex10-1-b_Section3_9]

Taxes [a2144714zex-10_1.htm#ex10-1-b_Section3_9]

 

SECTION 3.10 [a2144714zex-10_1.htm#ex10-1-b_Section3_10]

ERISA [a2144714zex-10_1.htm#ex10-1-b_Section3_10]

 

SECTION 3.11 [a2144714zex-10_1.htm#ex10-1-b_Section3_11]

Disclosure [a2144714zex-10_1.htm#ex10-1-b_Section3_11]

 

SECTION 3.12 [a2144714zex-10_1.htm#ex10-1-b_Section3_12]

Subsidiaries [a2144714zex-10_1.htm#ex10-1-b_Section3_12]

 

SECTION 3.13 [a2144714zex-10_1.htm#ex10-1-b_Section3_13]

Insurance [a2144714zex-10_1.htm#ex10-1-b_Section3_13]

 

SECTION 3.14 [a2144714zex-10_1.htm#ex10-1-b_Section3_14]

Labor Matters [a2144714zex-10_1.htm#ex10-1-b_Section3_14]

 

SECTION 3.15 [a2144714zex-10_1.htm#ex10-1-b_Section3_15]

Priority; Security Matters [a2144714zex-10_1.htm#ex10-1-b_Section3_15]

 

SECTION 3.16 [a2144714zex-10_1.htm#ex10-1-b_Section3_16]

Environmental Matters [a2144714zex-10_1.htm#ex10-1-b_Section3_16]

 

SECTION 3.17 [a2144714zex-10_1.htm#ex10-1-b_Section3_17]

Solvency [a2144714zex-10_1.htm#ex10-1-b_Section3_17]

 

SECTION 3.18 [a2144714zex-10_1.htm#ex10-1-b_Section3_18]

Use of Credit [a2144714zex-10_1.htm#ex10-1-b_Section3_18]

 

SECTION 3.19 [a2144714zex-10_1.htm#ex10-1-b_Section3_19]

Claims and Liabilities [a2144714zex-10_1.htm#ex10-1-b_Section3_19]

 

ARTICLE IV [a2144714zex-10_1.htm#ex10-1-b_ArticleIv]

CONDITIONS [a2144714zex-10_1.htm#ex10-1-b_ArticleIv]

 

SECTION 4.1 [a2144714zex-10_1.htm#ex10-1-b_Section4_1]

Effectiveness [a2144714zex-10_1.htm#ex10-1-b_Section4_1]

 

SECTION 4.2 [a2144714zex-10_1.htm#ex10-1-b_Section4_2]

Amendment and Restatement; Initial Loan
[a2144714zex-10_1.htm#ex10-1-b_Section4_2]

 

SECTION 4.3 [a2144714zex-10_1.htm#ex10-1-b_Section4_3]

Each Credit Event [a2144714zex-10_1.htm#ex10-1-b_Section4_3]

 

ARTICLE V [a2144714zex-10_1.htm#ex10-1-b_ArticleV]

AFFIRMATIVE COVENANTS [a2144714zex-10_1.htm#ex10-1-b_ArticleV]

 

SECTION 5.1 [a2144714zex-10_1.htm#ex10-1-b_Section5_1]

Financial Reporting; Ratings Change; Notices and Other Information
[a2144714zex-10_1.htm#ex10-1-b_Section5_1]

 

SECTION 5.2 [a2144714zex-10_1.htm#ex10-1-b_Section5_2]

Notice of Material Events [a2144714zex-10_1.htm#ex10-1-b_Section5_2]

 

SECTION 5.3 [a2144714zex-10_1.htm#ex10-1-b_Section5_3]

Information Regarding Collateral [a2144714zex-10_1.htm#ex10-1-b_Section5_3]

 

SECTION 5.4 [a2144714zex-10_1.htm#ex10-1-b_Section5_4]

Existence; Conduct of Business [a2144714zex-10_1.htm#ex10-1-b_Section5_4]

 

SECTION 5.5 [a2144714zex-10_1.htm#ex10-1-b_Section5_5]

Payment of Obligations [a2144714zex-10_1.htm#ex10-1-b_Section5_5]

 

SECTION 5.6 [a2144714zex-10_1.htm#ex10-1-b_Section5_6]

Maintenance of Properties [a2144714zex-10_1.htm#ex10-1-b_Section5_6]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.7 [a2144714zex-10_1.htm#ex10-1-b_Section5_7]

Insurance [a2144714zex-10_1.htm#ex10-1-b_Section5_7]

 

SECTION 5.8 [a2144714zex-10_1.htm#ex10-1-b_Section5_8]

Casualty and Condemnation [a2144714zex-10_1.htm#ex10-1-b_Section5_8]

 

SECTION 5.9 [a2144714zex-10_1.htm#ex10-1-b_Section5_9]

Books and Records; Inspection and Audit Rights
[a2144714zex-10_1.htm#ex10-1-b_Section5_9]

 

SECTION 5.10 [a2144714zex-10_1.htm#ex10-1-b_Section5_10]

Compliance with Laws [a2144714zex-10_1.htm#ex10-1-b_Section5_10]

 

SECTION 5.11 [a2144714zex-10_1.htm#ex10-1-b_Section5_11]

Use of Proceeds and Letters of Credit
[a2144714zex-10_1.htm#ex10-1-b_Section5_11]

 

SECTION 5.12 [a2144714zex-10_1.htm#ex10-1-b_Section5_12]

Additional Subsidiaries [a2144714zex-10_1.htm#ex10-1-b_Section5_12]

 

SECTION 5.13 [a2144714zex-10_1.htm#ex10-1-b_Section5_13]

Unrestricted Subsidiaries [a2144714zex-10_1.htm#ex10-1-b_Section5_13]

 

SECTION 5.14 [a2144714zex-10_1.htm#ex10-1-b_Section5_14]

Environmental Matters [a2144714zex-10_1.htm#ex10-1-b_Section5_14]

 

SECTION 5.15 [a2144714zex-10_1.htm#ex10-1-b_Section5_15]

Further Assurances [a2144714zex-10_1.htm#ex10-1-b_Section5_15]

 

ARTICLE VI [a2144714zex-10_1.htm#ex10-1-b_ArticleVi]

FINANCIAL COVENANTS [a2144714zex-10_1.htm#ex10-1-b_ArticleVi]

 

SECTION 6.1 [a2144714zex-10_1.htm#ex10-1-b_Section6_1]

Ratio of Total Debt to EBITDA [a2144714zex-10_1.htm#ex10-1-b_Section6_1]

 

SECTION 6.2 [a2144714zex-10_1.htm#ex10-1-b_Section6_2]

Ratio of Present Value to Total Debt [a2144714zex-10_1.htm#ex10-1-b_Section6_2]

 

ARTICLE VII [a2144714zex-10_1.htm#ex10-1-b_ArticleVii]

NEGATIVE COVENANTS [a2144714zex-10_1.htm#ex10-1-b_ArticleVii]

 

SECTION 7.1 [a2144714zex-10_1.htm#ex10-1-b_Section7_1]

Indebtedness; Certain Equity Securities
[a2144714zex-10_1.htm#ex10-1-b_Section7_1]

 

SECTION 7.2 [a2144714zex-10_1.htm#ex10-1-b_Section7_2Liens]

Liens [a2144714zex-10_1.htm#ex10-1-b_Section7_2Liens]

 

SECTION 7.3 [a2144714zex-10_1.htm#ex10-1-b_Section7_3]

Fundamental Changes [a2144714zex-10_1.htm#ex10-1-b_Section7_3]

 

SECTION 7.4 [a2144714zex-10_1.htm#ex10-1-b_Section7_4]

Investments, Loans, Advances, Guarantees and Acquisitions
[a2144714zex-10_1.htm#ex10-1-b_Section7_4]

 

SECTION 7.5 [a2144714zex-10_1.htm#ex10-1-b_Section7_5]

Asset Sales [a2144714zex-10_1.htm#ex10-1-b_Section7_5]

 

SECTION 7.6 [a2144714zex-10_1.htm#ex10-1-b_Section7_6]

Sale and Leaseback Transactions [a2144714zex-10_1.htm#ex10-1-b_Section7_6]

 

SECTION 7.7 [a2144714zex-10_1.htm#ex10-1-b_Section7_7]

Hedging Agreements [a2144714zex-10_1.htm#ex10-1-b_Section7_7]

 

SECTION 7.8 [a2144714zex-10_1.htm#ex10-1-b_Section7_8]

Restricted Payments; Certain Payments of Indebtedness
[a2144714zex-10_1.htm#ex10-1-b_Section7_8]

 

SECTION 7.9 [a2144714zex-10_1.htm#ex10-1-b_Section7_9]

Transactions with Affiliates [a2144714zex-10_1.htm#ex10-1-b_Section7_9]

 

SECTION 7.10 [a2144714zex-10_1.htm#ex10-1-b_Section7_10]

Restrictive Agreements [a2144714zex-10_1.htm#ex10-1-b_Section7_10]

 

SECTION 7.11 [a2144714zex-10_1.htm#ex10-1-b_Section7_11]

Special Covenants with Respect to 3189503
[a2144714zex-10_1.htm#ex10-1-b_Section7_11]

 

SECTION 7.12 [a2144714zex-10_1.htm#ex10-1-b_Section7_12]

No Action to Affect Security Documents
[a2144714zex-10_1.htm#ex10-1-b_Section7_12]

 

ARTICLE VIII [a2144714zex-10_1.htm#ex10-1-b_ArticleViii]

EVENTS OF DEFAULT [a2144714zex-10_1.htm#ex10-1-b_ArticleViii]

 

SECTION 8.1 [a2144714zex-10_1.htm#ex10-1-b_Section8_1]

Listing of Events of Default [a2144714zex-10_1.htm#ex10-1-b_Section8_1]

 

SECTION 8.2 [a2144714zex-10_1.htm#ex10-1-b_Section8_2]

Action if Bankruptcy [a2144714zex-10_1.htm#ex10-1-b_Section8_2]

 

SECTION 8.3 [a2144714zex-10_1.htm#ex10-1-b_Section8_3]

Action if Other Event of Default [a2144714zex-10_1.htm#ex10-1-b_Section8_3]

 

ARTICLE IX [a2144714zex-10_1.htm#ex10-1-b_ArticleIx]

AGENTS [a2144714zex-10_1.htm#ex10-1-b_ArticleIx]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X [a2144714zex-10_1.htm#ex10-1-b_ArticleX]

MISCELLANEOUS [a2144714zex-10_1.htm#ex10-1-b_ArticleX]

 

SECTION 10.1 [a2144714zex-10_1.htm#ex10-1-b_Section10_1]

Notices [a2144714zex-10_1.htm#ex10-1-b_Section10_1]

 

SECTION 10.2 [a2144714zex-10_1.htm#ex10-1-b_Section10_2]

Waivers; Amendments [a2144714zex-10_1.htm#ex10-1-b_Section10_2]

 

SECTION 10.3 [a2144714zex-10_1.htm#ex10-1-b_Section10_3]

Expenses; Indemnity; Damage Waiver [a2144714zex-10_1.htm#ex10-1-b_Section10_3]

 

SECTION 10.4 [a2144714zex-10_1.htm#ex10-1-b_Section10_4]

Successors and Assigns [a2144714zex-10_1.htm#ex10-1-b_Section10_4]

 

SECTION 10.5 [a2144714zex-10_1.htm#ex10-1-b_Section10_5]

Survival [a2144714zex-10_1.htm#ex10-1-b_Section10_5]

 

SECTION 10.6 [a2144714zex-10_1.htm#ex10-1-b_Section10_6]

Counterparts; Effectiveness [a2144714zex-10_1.htm#ex10-1-b_Section10_6]

 

SECTION 10.7 [a2144714zex-10_1.htm#ex10-1-b_Section10_7]

Severability [a2144714zex-10_1.htm#ex10-1-b_Section10_7]

 

SECTION 10.8 [a2144714zex-10_1.htm#ex10-1-b_Section10_8]

Right of Setoff [a2144714zex-10_1.htm#ex10-1-b_Section10_8]

 

SECTION 10.9 [a2144714zex-10_1.htm#ex10-1-b_Section10_9]

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
[a2144714zex-10_1.htm#ex10-1-b_Section10_9]

 

SECTION 10.10 [a2144714zex-10_1.htm#ex10-1-b_Section10_10]

WAIVER OF JURY TRIAL [a2144714zex-10_1.htm#ex10-1-b_Section10_10]

 

SECTION 10.11 [a2144714zex-10_1.htm#ex10-1-b_Section10_11]

Headings [a2144714zex-10_1.htm#ex10-1-b_Section10_11]

 

SECTION 10.12 [a2144714zex-10_1.htm#ex10-1-b_Section10_12]

Confidentiality [a2144714zex-10_1.htm#ex10-1-b_Section10_12]

 

SECTION 10.13 [a2144714zex-10_1.htm#ex10-1-b_Section10_13]

Interest Rate Limitation [a2144714zex-10_1.htm#ex10-1-b_Section10_13]

 

SECTION 10.14 [a2144714zex-10_1.htm#ex10-1-b_Section10_14]

Collateral Matters; Hedging Agreements
[a2144714zex-10_1.htm#ex10-1-b_Section10_14]

 

SECTION 10.15 [a2144714zex-10_1.htm#ex10-1-b_Section10_15]

Arranger; Co-U.S. Documentation Agents; Co-Global Syndication Agents
[a2144714zex-10_1.htm#ex10-1-b_Section10_15]

 

SECTION 10.16 [a2144714zex-10_1.htm#ex10-1-b_Section10_16]

Intercreditor Agreement; Loan Documents
[a2144714zex-10_1.htm#ex10-1-b_Section10_16]

 

SECTION 10.17 [a2144714zex-10_1.htm#ex10-1-b_Section10_17]

USA PATRIOT Act Notice [a2144714zex-10_1.htm#ex10-1-b_Section10_17]

 

SECTION 10.18 [a2144714zex-10_1.htm#ex10-1-b_Section10_18]

NO ORAL AGREEMENTS [a2144714zex-10_1.htm#ex10-1-b_Section10_18]

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 28, 2004, is
among FOREST OIL CORPORATION, a New York corporation (the “Borrower”), the
LENDERS party hereto, BANK OF AMERICA, N.A. and CITIBANK, N.A., as Co-Global
Syndication Agents, BNP PARIBAS and HARRIS NESBITT FINANCING, INC., as Co-U.S.
Documentation Agents, and JPMORGAN CHASE BANK, as Global Administrative Agent.

 

WITNESSETH:

 

WHEREAS, Borrower has heretofore entered into that certain Credit Agreement
dated as of October 10, 2000 by and among Borrower, various financial
institutions and JPMorgan Chase Bank (f/k/a The Chase Manhattan Bank), as global
administrative agent (as amended, supplemented, restated or otherwise modified
prior to the Global Effective Date (as defined below), the “Existing U.S. Credit
Facility”);

 

WHEREAS, Canadian Forest Oil Ltd., a corporation amalgamated under the laws of
the Province of Alberta, Canada (“Canadian Forest”), has heretofore entered into
that certain Credit Agreement dated as of October 10, 2000 by and among Canadian
Forest, as borrower, various financial institutions and JPMorgan Chase Bank
(f/k/a The Chase Manhattan Bank), as global administrative agent (as amended,
supplemented, restated or otherwise modified prior to the Global Effective Date,
the “Existing Canadian Credit Facility” and together with the Existing U.S.
Credit Facility, the “Existing Credit Facilities”);

 

WHEREAS, certain financial institutions not previously a party to the Existing
U.S. Credit Facility intend to become a party to this Agreement;

 

WHEREAS, Borrower desires to amend and restate the Existing U.S. Credit Facility
in order to restructure, rearrange, renew, extend and refinance all
indebtedness, including Hedging Obligations and letters of credit, evidenced by
and outstanding under the Existing U.S. Credit Facility as of the Global
Effective Date (the “Existing Indebtedness”) into obligations and commitments
hereunder, and to otherwise amend and modify the Existing U.S. Credit Facility;

 

WHEREAS, any obligations outstanding under the Existing U.S. Credit Facility on
the Global Effective Date shall be continued as Obligations under this
Agreement; and

 

WHEREAS, the Global Administrative Agent, the Lenders and the Issuing Bank are
willing, on the terms and subject to the conditions hereinafter set forth
(including Article IV), to amend and restate the Existing U.S. Credit Facility
and make Loans to Borrower (which Loans shall be used, among other things, to
extend, renew and continue the Existing Indebtedness and the corresponding loans
under the Existing U.S. Credit Facility), and to issue and participate in
Letters of Credit for the account of Borrower or its Restricted Subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing U.S.
Credit Facility in its entirety as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

Definitions

 

SECTION 1.1         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Global Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means each of the Global Administrative Agent, the Co-Global
Syndication Agents and the Co-U.S. Documentation Agents.

 

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, supplemented, restated or otherwise modified and in effect from time to
time.

 

“Allocated Canadian Borrowing Base” means from time to time the “Allocated
Canadian Borrowing Base” as determined in accordance with Section 2.7(d)(ii).

 

“Allocated U.S. Borrowing Base” means from time to time the “Allocated U.S.
Borrowing Base” as determined in accordance with Section 2.7(d)(i).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.  If for any reason the Global
Administrative Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Effective Rate for any reason, including, without limitation,
the inability or failure of the Global Administrative Agent to obtain sufficient
bids or publications in accordance with the terms hereof, the Alternate Base
Rate shall be the Prime Rate until the circumstances giving rise to such
inability no longer exist.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time

 

2

--------------------------------------------------------------------------------


 

specify in writing to the Global Administrative Agent and Borrower as the office
by which its Loans of such Type are to be made and/or issued and maintained.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently set forth in the Register, giving effect to
any assignments made in accordance with Section 10.4 or any increases or
decreases in Commitments made in accordance with this Agreement.

 

“Applicable Rate” means, for any day and with respect to any Eurodollar Loans,
any ABR Loans or any Commitment Fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Loans,”
“ABR Loans” or “Commitment Fees,” as the case may be, based on the Senior Debt
Rating Level on such date:

 

Senior Debt Rating
Level:

 

Ratio of Total Debt
to EBITDA

 

Eurodollar Loans
(in basis points)

 

ABR Loans
(in basis points)

 

Commitment
Fees
(in basis points)

 

Level I

 

2.0 > x

 

87.5

 

0.0

 

25.0

 

 

 

2.0 £ x < 2.5

 

100.0

 

0.0

 

25.0

 

 

 

2.5 £ x

 

112.5

 

0.0

 

25.0

 

Level II

 

2.0 > x

 

112.5

 

0.0

 

25.0

 

 

 

2.0 £ x < 2.5

 

137.5

 

0.0

 

25.0

 

 

 

2.5 £ x

 

150.0

 

25.0

 

25.0

 

Level III

 

2.0 > x

 

125.0

 

0.0

 

30.0

 

 

 

2.0 £ x < 2.5

 

150.0

 

25.0

 

30.0

 

 

 

2.5 £ x

 

175.0

 

50.0

 

30.0

 

 

As used in this definition, “x” means, at any time, the ratio of Total Debt to
EBITDA calculated pursuant to Section 6.1.

 

For purposes of the foregoing, any change in the Applicable Rate will occur
automatically without prior notice upon any change in the Senior Debt Rating
Level.  Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

 

“Approved Country” means the United States, Canada or any other country
determined to be an “Approved Country” by the Majority Lenders.

 

“Approved Engineer” means (a) Ryder Scott Company Petroleum Engineers,
Netherland, Sewell & Associates, Inc. or Collarini Engineering, Inc. or (b) such
other firm of independent petroleum engineers expert in the matters required to
be performed in connection with the preparation and delivery of an Independent
Reserve Report and reasonably satisfactory to the Global Administrative Agent.

 

“Arranger” means J.P. Morgan Securities Inc.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Global Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the Global
Administrative Agent.

 

“Authorized Officer” means the Chief Executive Officer, the President, any Vice
President or the Treasurer of Borrower or any other officer of Borrower
specified as such to the Global Administrative Agent in writing by any of the
aforementioned officers of Borrower.

 

“Availability Period” means the period from and including the Global Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base Properties” means the Mortgaged Properties and those other Oil
and Gas Properties owned by Borrower or its Restricted Subsidiaries that are
given value in the determination of the then current Global Borrowing Base.

 

“Borrowing Base Required Lenders” means, at any time, both the Global
Administrative Agent and the Combined Lenders having in the aggregate at least
75% of the aggregate total Combined Commitments under the Combined Loan
Documents, or, if the Combined Commitments have been terminated, Combined
Lenders holding at least 75% of the aggregate unpaid principal amount of the
outstanding Combined Credit Exposure.

 

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form of Exhibit E-1 or any other form
approved by the Global Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, Toronto Branch, in
its capacity as Canadian administrative agent for the lenders party to the
Canadian Credit Agreement, and any successor thereto.

 

“Canadian Borrowers” means Canadian Forest and each other subsidiary of Canadian
Forest which becomes a “Borrower” (as defined in the Canadian Credit Agreement)
under the Canadian Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

“Canadian Credit Agreement” means that certain Amended and Restated Credit
Agreement of even date herewith among the Canadian Borrowers, the Canadian
Lenders, the Global Administrative Agent, the Canadian Administrative Agent, the
Co-Canadian Documentation Agents and the Co-Global Syndication Agents, as it may
be amended, supplemented, restated or otherwise modified and in effect from time
to time.

 

“Canadian Dollars” or “C$” refers to lawful money of Canada.

 

“Canadian Forest” is defined in the second recital.

 

“Canadian Lenders” means the financial institutions from time to time party to
the Canadian Credit Agreement and their respective successors and permitted
assigns.

 

“Canadian Loan Documents” means the Canadian Credit Agreement, each Canadian
Security Document, each Hedging Agreement between the Canadian Borrower or any
of its Restricted Subsidiaries and any Canadian Lender or any Affiliate of a
Canadian Lender, any Borrowing Request under the Canadian Credit Agreement, any
Interest Election Request under the Canadian Credit Agreement, any election
notice and any agreement with respect to fees, together with all exhibits,
schedules and attachments thereto, and all other agreements, documents,
certificates, financing statements and instruments from time to time executed
and delivered by a Loan Party (as defined in the Canadian Credit Agreement)
pursuant to or in connection with any of the foregoing.

 

“Canadian Obligations” means, at any time, the Equivalent Amount in U.S. Dollars
of the sum of (a) the aggregate “Credit Exposure” of the Canadian Lenders under
the Canadian Loan Documents plus (b) all accrued and unpaid interest and fees
owing to the Canadian Lenders under the Canadian Loan Documents plus (c) all
other obligations (monetary or otherwise) of Canadian Borrowers or any of their
Restricted Subsidiaries to any Canadian Lender or any of the “Agents” under the
Canadian Credit Agreement, whether or not contingent, arising under or in
connection with any of the Canadian Loan Documents.

 

“Canadian Security Documents” means the “Security Documents,” as defined in the
Canadian Credit Agreement.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Collateral having a fair market value in excess of U.S. $5,000,000 (or
its equivalent in other currencies).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.

 

5

--------------------------------------------------------------------------------


 

“CERCLIS” means the Comprehensive Environmental Response and Liability
Information System as provided for by 40 C.F.R. § 300.5, as amended from time to
time.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any Applicable Lending Office of such Lender
or any Issuing Bank or by such Lender’s or any Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

 

“Co-Canadian Documentation Agents” means Bank of Montreal and The
Toronto-Dominion Bank, each in its capacity as co-Canadian documentation agent
for the Canadian Lenders, and any successor thereto.

 

“Co-Global Syndication Agents” means Bank of America, N.A. and Citibank, N.A.,
each in its capacity as co-global syndication agent for the Lenders hereunder,
and any successor thereto.

 

“Co-U.S. Documentation Agents” means BNP Paribas and Harris Nesbitt Financing,
Inc., each in its capacity as co-U.S. documentation agent for the Lenders
hereunder, and any successor thereto.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Mortgaged Property” and “Collateral,” as defined
in all Security Documents.

 

“Combined Applicable Percentage” means, with respect to any Combined Lender, the
percentage of the total Combined Commitments represented by such Combined
Lender’s Commitment or, with respect to Canadian Lenders, the “Commitment” of
such Canadian Lender as defined in the Canadian Credit Agreement with amounts
outstanding in Canadian Dollars being converted into an Equivalent Amount
(calculated by the Global Administrative Agent) of U.S. Dollars solely for this
purpose.  If the Combined Commitments have terminated or expired, the Combined
Applicable Percentages shall be determined based upon the Combined Commitments
most recently in effect, after giving effect to any assignments made in
accordance with the Combined Credit Agreements.

 

“Combined Commitments” means, with respect to each Combined Lender, the
commitment of such Combined Lender to make Loans (or in the case of Canadian
Lenders, “Loans” (as defined in the Canadian Credit Agreement)), expressed as an
amount representing the maximum aggregate amount of such Combined Lender’s
Credit Exposure (or in the case of Canadian Lenders, “Credit Exposure” (as
defined in the Canadian Credit Agreement)) under the Combined Credit Agreements
(with amounts outstanding in Canadian Dollars being converted into an Equivalent
Amount (calculated by the Global Administrative Agent) of U.S. Dollars solely
for this purpose), as such commitment may be reduced, increased or terminated
from time to time pursuant to the Combined Loan Documents.  The amount of each
Combined Lender’s

 

6

--------------------------------------------------------------------------------


 

Commitment is set forth on Schedule 2.1 to the applicable Combined Credit
Agreement, or in an Assignment and Assumption (as defined in this Agreement and
the Canadian Credit Agreement) or in a Lender Certificate (as defined in this
Agreement and the Canadian Credit Agreement) pursuant to which such Combined
Lender shall have assumed its Combined Commitment, as applicable, subject to
reduction, increase and termination from time to time pursuant to this Agreement
and the Canadian Credit Agreement.  The initial aggregate amount of the Combined
Lenders’ Combined Commitments is U.S.$600,000,000.

 

“Combined Credit Agreements” means this Agreement and the Canadian Credit
Agreement.

 

“Combined Credit Exposure” means at any time the sum of (a) the aggregate Credit
Exposure of all Lenders hereunder and (b) the Equivalent Amount in U.S. Dollars
of the aggregate “Credit Exposure” (as defined in the Canadian Credit Agreement)
of all Canadian Lenders.

 

“Combined LC Exposure” means, at any time, the sum of the LC Exposure under this
Agreement and the Equivalent Amount in U.S. Dollars of the “LC Exposure” (as
defined in the Canadian Credit Agreement) under the Canadian Credit Agreement.
The Combined LC Exposure of any Combined Lender at any time shall be its
Combined Applicable Percentage of the total Combined LC Exposure at such time.

 

“Combined Lenders” means the Lenders hereunder and the Canadian Lenders.

 

“Combined Loan Documents” means the Loan Documents and the Canadian Loan
Documents.

 

“Combined Loans” means the loans made by the Combined Lenders to Borrower and
Canadian Borrowers pursuant to the Combined Loan Documents.

 

“Combined Obligations” means the aggregate of the Obligations and the Canadian
Obligations.

 

“Commission” means the U.S. Securities and Exchange Commission, or any
Governmental Authority in the United States succeeding to any or all of the
functions thereof.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.8, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.4, (c)
increased from time to time pursuant to Section 2.20, and (d) terminated
pursuant to Sections 8.2 or 8.3.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.1, or in the Register following any Assignment and
Assumption to which such Lender is a party or the delivery of a Lender
Certificate to which such Lender is a party.  The initial aggregate amount of
the Commitments of the Lenders is U.S.$550,000,000.

 

“Commitment Fee” is defined in Section 2.11(a).

 

7

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deficiency Notification Date” is defined in Section 2.7(f).

 

“Disclosed Matters” is defined in Section 3.6(a).

 

“dollars” or “U.S. Dollars” or “U.S.$” refers to lawful money of the United
States of America.

 

“EBITDA” means, for any period, the consolidated net income of Borrower and its
Restricted Subsidiaries for such period (excluding any extraordinary gains and
losses from consolidated net income) before deduction for interest expense,
depreciation, depletion expense, amortization expense, federal, provincial,
territorial and state income taxes and other non-cash charges and expenses
incurred by Borrower and its Restricted Subsidiaries; provided, however, that
any calculation of EBITDA hereunder shall be made using an EBITDA calculated on
a pro forma basis (inclusive of any acquisitions and/or divestitures, if any,
made during the relevant calculation period and, if any such acquisition or
divestiture has a value in excess of U.S.$5,000,000, as if such acquisition or
divestiture had occurred on the first day of such period).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters (including without limitation the Environmental Protection
Enhancement Act (Alberta) and the Canadian Environmental Protection Act).

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

8

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.

 

“Equivalent Amount” means as at any date the amount of Canadian Dollars into
which an amount of U.S. Dollars may be converted, or the amount of U.S. Dollars
into which an amount of Canadian Dollars may be converted, in either case at The
Bank of Canada mid-point noon spot rate of exchange for such date in Toronto at
approximately 12:00 noon, Toronto time on such date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules,
regulations and interpretations thereunder, in each case as in effect from time
to time.

 

“ERISA Affiliate” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Borrower, are treated as
a single employer under Section 414 (b) or 414 (c) of the Internal Revenue Code
or Section 4001 of ERISA.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any Withdrawal Liability; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice concerning the
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located

 

9

--------------------------------------------------------------------------------


 

and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 2.19(b)), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new Applicable Lending
Office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 2.19(a).

 

“Existing Canadian Credit Facility” is defined in the second recital.

 

“Existing Credit Facilities” is defined in the second recital.

 

“Existing Indebtedness” is defined in the fourth recital.

 

“Existing U.S. Credit Facility” is defined in the first recital.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Global Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means that certain Fee Letter dated as of July 20, 2004, by and
among Borrower, the Global Administrative Agent and the Arranger, as such letter
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with the Loan Documents.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“First Amendment to Mortgage” means that certain First Amendment to Mortgage,
Deed of Trust, Assignment, Security Agreement, Financing Statement and Fixture
Filing dated as of the Global Effective Date, in substantially the form of
Exhibit I, executed and delivered by Borrower, as amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms of
this Agreement and the other Loan Documents.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof, or
the District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

10

--------------------------------------------------------------------------------


 

“Forest Oil Permian” means Forest Oil Permian Corporation, a Delaware
corporation.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Global Administrative Agent” means JPMorgan Chase Bank, in its capacity as
global administrative agent for the Combined Lenders, and its successors.

 

“Global Borrowing Base” means the “Global Borrowing Base” as determined from
time to time pursuant to Section 2.7.

 

“Global Borrowing Base Allocation Notice” is defined in Section 2.7(d)(iii).

 

“Global Borrowing Base Deficiency” means, at the time of determination, the
amount by which (a) the Combined Credit Exposure of all Combined Lenders exceeds
(b) the then current Global Borrowing Base.

 

“Global Borrowing Base Designation Notice” is defined in Section 2.7(b).

 

“Global Effective Date” means the date on which the conditions specified in
Section 4.2 of each Combined Credit Agreement are satisfied (or waived in
accordance with Section 10.2 of each Combined Credit Agreement).

 

“Global Effectiveness Notice” means a notice and certificate of Borrower
properly executed by an Authorized Officer of Borrower addressed to the Combined
Lenders and delivered to the Global Administrative Agent whereby Borrower
certifies satisfaction and/or waiver of all the conditions precedent to the
effectiveness under Section 4.2 of each Combined Credit Agreement.

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, or with, (b) any required notice
to, (c) any declaration of or with, or (d) any registration by or with, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Governmental
Authority, whether now or hereafter in effect.

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently

 

11

--------------------------------------------------------------------------------


 

liable under or with respect to, the Indebtedness, net worth, working capital or
earnings of any Person or any production or revenues generated by (or any
capital or other expenditures incurred in connection with the acquisition and
exploitation of, exploration for, development of or production from) any
Hydrocarbons, or a guarantee of the payment of dividends or other distributions
upon the Equity Interests of any Person, or an agreement to purchase, sell or
lease (as lessee or lessor) Property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank, surety company or other financial
institution or similar entity to issue a letter of credit, surety bond or other
similar instrument for the benefit of another Person, but excluding endorsements
for collection or deposit in the ordinary course of business.  The terms
“Guarantee” and “Guaranteed” used as a verb shall have a correlative meaning.

 

“Guarantor” means collectively (a) Forest Oil Permian, (b) Wiser Oil and (c)
each other Restricted Subsidiary of Borrower that executes and delivers a
Subsidiary Guaranty, including each Restricted Subsidiary that is required to
execute a Subsidiary Guaranty pursuant to Section 5.12.

 

“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, and any petroleum, petroleum products or
petroleum distillates and associated oil or natural gas exploration, production
and development wastes that are not exempted or excluded from being defined as
“hazardous substances”, “hazardous materials”, “hazardous wastes” and “toxic
substances” under such Environmental Laws.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement
between Borrower or its Restricted Subsidiaries and any Person.

 

“Hedging Obligations” means, with respect to any Person, all liabilities
(including but not limited to obligations and liabilities of such Person arising
in connection with or as a result of early or premature termination of a Hedging
Agreement, whether or not occurring as a result of a default thereunder) of such
Person under a Hedging Agreement.

 

“Highest Lawful Rate” is defined in Section 10.13(b).

 

“Hydrocarbon Interests” means all rights, titles and interests in and to oil and
gas leases, oil, gas and mineral leases, other Hydrocarbon leases, mineral
interests; mineral servitudes, overriding royalty interests, royalty interests,
net profits interests, production payment interests, and other similar
interests.

 

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.

 

12

--------------------------------------------------------------------------------


 

“Increased Commitment Amount” is defined in Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to Property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of Property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all obligations of such Person with respect
to any arrangement, directly or indirectly, whereby such Person or its
Subsidiaries shall sell or transfer any material asset, and whereby such Person
or any of its Subsidiaries shall then or immediately thereafter rent or lease as
lessee such asset or any part thereof, (k) all recourse and support obligations
of such Person or any of its Subsidiaries with respect to the sale or discount
of any of its accounts receivable, and (l) all obligations of such Person with
respect to Production Payments sold by such Person or any prepayments for oil
and gas production or other similar agreements; provided, however, that, with
respect to determining the amount of Indebtedness under clause (a) or clause (b)
above, any application of Financial Accounting Standard No. 133 which would have
the effect of increasing or decreasing the principal amount of any obligation
for borrowed money shall be disregarded.  The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” is defined in Section 10.3(b).

 

“Independent Reserve Report” is defined in Section 5.1(e).

 

“Information” is defined in Section 10.12.

 

“Initial Reserve Report” means the Independent Reserve Report delivered to the
Global Administrative Agent dated as of January 1, 2004, with respect to the Oil
and Gas Properties of Borrower and its Restricted Subsidiaries, a true and
correct copy of which has been delivered to the Global Administrative Agent and
the Lenders.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of even date herewith, by and among the Global Administrative
Agent, the Co-U.S. Documentation Agents, the Co-Global Syndication Agents, the
Canadian Administrative Agent, the Co-Canadian Documentation Agents and the
Combined Lenders, as

 

13

--------------------------------------------------------------------------------


 

amended, supplemented, restated or otherwise modified from time to time in
accordance with the Loan Documents.

 

“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.6, in substantially the form of
Exhibit E-2 or any other form approved by the Global Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Global Administrative Agent, such
other day, in the calendar month that is one, two, three or six months (or, with
the consent of each Lender, nine or twelve months) thereafter, as Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period, and (c) no Interest Period may end later
than the last day of the Availability Period.  For purposes hereof, the date of
a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Internal Reserve Report” is defined in Section 5.1(e).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale), (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding 90 days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business) or
(c) the entering into of any Guarantee of Indebtedness or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuing Bank” means any Lender in its capacity as the issuer of Letters of
Credit hereunder, provided that, upon written notice to the Global
Administrative Agent and Borrower,

 

14

--------------------------------------------------------------------------------


 

any Lender (other than JPMorgan Chase Bank) may decline to act in the capacity
of an Issuing Bank under this Agreement.  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Affiliate” means, with respect to any Lender, (a) an Affiliate of such
Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and with respect to any Lender that is a fund which invests in bank loans
and similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

 

“Lender Certificate” is defined in Section 2.20.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.20, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Global
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., New York City time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of U.S.$5,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Global Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

15

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, collateral assignment or security
interest in, on or of such asset, including, without limitation, encumbrances
created by the posting of a Letter of Credit, and (b) the interest of a vendor
or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness: (i) Production Payments and (ii) liens required by statute and
created in favor of any Governmental Authority to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.

 

“Loan Document” means (a) this Agreement, the Security Documents, the Fee
Letter, the Intercreditor Agreement, the Subsidiary Guaranties, the Hedging
Agreements between Borrower or any of its Restricted Subsidiaries and any Lender
or any Affiliate of a Lender, any Borrowing Request, any Interest Election
Request, any election notice, any agreement with respect to fees described in
Section 2.11, and (b) each other agreement, document or instrument delivered by
Borrower or any other Loan Party in connection with this Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

 

“Loan Parties” means Borrower, Forest Oil Permian, Wiser Oil and 3189503 and,
after the date of this Agreement, any other Affiliate or Restricted Subsidiary
of Borrower that executes a Loan Document, for so long as such Loan Document is
in effect.

 

“Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.

 

“Loan Value” means the percentage of the Global Borrowing Base attributable to a
particular Borrowing Base Property as determined by the Global Administrative
Agent in its calculation of the Global Borrowing Base and set forth in the
Global Borrowing Base.

 

“Majority Lenders” means Combined Lenders having in the aggregate greater than
50% of the aggregate Combined Commitments, or, if the Combined Commitments have
been terminated, Combined Lenders holding greater than 50% of the aggregate
unpaid principal amount of the outstanding Combined Credit Exposure.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, operations or condition, financial or otherwise, of Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties (as defined
herein and in the Canadian Credit Agreement) to perform any of their respective
obligations under the Combined Loan Documents or (c) the rights of or benefits
available to the Combined Lenders under any of the Combined Loan Documents, as
the case may be.

 

“Maturity Date” means September 25, 2009.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

16

--------------------------------------------------------------------------------


 

“Mortgage” means any Mortgage, Line of Credit Mortgage, Deed of Trust,
Assignment, Security Agreement, Financing Statement and Fixture Filing (a)
delivered heretofore pursuant to the Existing U.S. Credit Facility, (b) dated as
of the Global Effective Date or (c) otherwise delivered pursuant to the Loan
Documents, in substantially the form of Exhibit H, executed and delivered by
Borrower or any other Loan Party (other than Foreign Subsidiaries), as the case
may be, as amended, supplemented, restated or otherwise modified from time to
time in accordance with the terms of this Agreement and the other Loan
Documents.  The term “Mortgage” shall include each mortgage supplement after
execution and delivery of such mortgage supplement.  The term “Mortgages” shall
include each and every Mortgage executed and delivered by each of Borrower and
its Restricted Subsidiaries pursuant to the Existing U.S. Credit Facility and
hereunder.

 

“Mortgaged Property” means, initially, each Oil and Gas Property on which a Lien
has been granted pursuant to Section 4.2(f), and includes each other Oil and Gas
Property with respect to which a Mortgage is granted pursuant to Sections 5.12
or 5.15.  The term “Mortgaged Property” shall not include an Oil and Gas
Property with respect to which a Lien has been released and not re-granted
pursuant to the provisions of Section 5.15(a).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
by Borrower and its Restricted Subsidiaries in respect of such event including
(i) any cash received in respect of any non-cash proceeds, but only as and when
received, (ii) in the case of a casualty, insurance proceeds and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid by Borrower and its Restricted Subsidiaries to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by Borrower and its
Restricted Subsidiaries as a result of such event to repay Indebtedness (other
than Loans) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by Borrower and its Restricted Subsidiaries, and
(iv) the amount of any reserves established by Borrower and its Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of Borrower).

 

“New York City” means New York, New York.

 

“Non-Recourse Debt” means any Indebtedness of any Unrestricted Subsidiary, in
each case in respect of which the holder or holders thereof (a) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
assets and Property of such Unrestricted Subsidiary and/or one or more of its
Subsidiaries and/or any other Person (other than Borrower and/or any Restricted
Subsidiary), and (b) shall have no direct or indirect recourse (including by way
of guaranty or

 

17

--------------------------------------------------------------------------------


 

indemnity) to Borrower or any Restricted Subsidiary or to any of the assets or
Property of Borrower or any Restricted Subsidiary, whether for principal,
interest, fees, expenses or otherwise.

 

“Obligations” means, at any time, the sum of (a) the aggregate Credit Exposure
of the Lenders under the Loan Documents plus (b) all accrued and unpaid interest
and fees owing to the Lenders under the Loan Documents plus (c) all Hedging
Obligations in connection with all Hedging Agreements between Borrower or any of
its Restricted Subsidiaries and any Lender or any Affiliate of a Lender plus (d)
all other obligations (monetary or otherwise) of Borrower or any Restricted
Subsidiary to any Lender or any Agent, whether or not contingent, arising under
or in connection with any of the Loan Documents.

 

“Oil and Gas Properties” means the Hydrocarbon Interests; any Property now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, joint venture agreements, contracts and other agreements which
relate to any of the Hydrocarbon Interests or the production, sale, purchase,
exchange or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, the lands covered thereby and all oil
in tanks and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
profits á prendre, hereditaments, appurtenances and any Property in anywise
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests,
Property, rights, titles, interests and estates described or referred to above,
including any and all Property, real or personal, now owned or hereinafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
Property (excluding drilling rigs, automotive equipment or other personal
Property which may be on such premises for the purpose of drilling a well or for
other similar temporary uses) and including any and all oil wells, gas wells,
water wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and  rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

 

“Organic Documents” means, relative to any Person, its articles of organization,
formation or incorporation (or comparable document), its by-laws or operating
agreement and all partnership agreements, limited liability company or operating
agreements and similar arrangements applicable to ownership.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

18

--------------------------------------------------------------------------------


 

“Participant” is defined in Section 10.4(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Borrower or any ERISA
Affiliate may have liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by any Governmental Rule for Taxes that are not yet
due or are being contested in compliance with Section 5.5;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law or arising in the ordinary course of
business and in each case, securing obligations that are not overdue by more
than 45 days or are being contested in compliance with Section 5.5;

 

(c)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(d)           pledges or deposits under worker’s compensation, unemployment
insurance and other social security or similar  legislation made in the ordinary
course of business;

 

(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under Section 8.1(h);

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by any Governmental Rule or arising in the
ordinary course of business that do not secure any Indebtedness and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of Borrower or any of its Restricted Subsidiaries;
and

 

(g)           Liens permitted by the Canadian Credit Agreement or any of the
other Combined Loan Documents;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing (i) any Indebtedness for borrowed money or (ii) any Hedging Obligation.

 

“Permitted Investments” means:

 

19

--------------------------------------------------------------------------------


 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America or Canada or any province thereof (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within 90 days from the date of
acquisition thereof;

 

(b)           Investments in commercial paper (i) rated A-1, P-1, R-1 low or A-1
or better by S&P, Moody’s, Dominion Bond Rating Service Limited or Canada Bond
Rating Service, respectively, maturing not more than 90 days from the date of
acquisition thereof or (ii) rated A-2 or better (but less than A-1) or P-2 or
better (but less than P-1) by S&P or Moody’s, respectively, maturing not more
than 30 days from the date of acquisition thereof; and

 

(c)           Investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within 90 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or Canada or any State or Province thereof
which has a combined capital and surplus and undivided profits of not less than
U.S.$500,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means a Pledge Agreement, dated as of the Global Effective
Date or otherwise delivered pursuant to the Loan Documents, substantially in the
form of Exhibit G, as amended, supplemented, restated or otherwise modified from
time to time in accordance with the Loan Documents.  The term “Pledge
Agreements” shall include each and every Pledge Agreement executed and delivered
pursuant to the Loan Documents.

 

“Preferred Equity Interest” means any Equity Interest that, by its terms (or the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event or circumstance either (a)
matures, (b) is redeemable (whether mandatorily or otherwise) at the option of
the holder thereof for any consideration other than shares of common stock or
(c) is convertible or exchangeable for Indebtedness or other Preferred Equity
Interests, in each case, in whole or in part, prior to the date which is 91 days
after the earlier of (i) the Maturity Date or (ii) the date on which the
Combined Obligations have been paid in full and the Combined Commitments have
terminated and all Letters of Credit have expired or terminated.

 

“Present Value” means, at any time, the calculation of the present value of
future cash flows based upon the then-effective Reserve Report for Proven
Reserves from Oil and Gas

 

20

--------------------------------------------------------------------------------


 

Properties located within an Approved Country, utilizing the customary discount
rates and price deck of the Global Administrative Agent.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Global Administrative Agent as its prime rate in effect at its
principal office in New York City.  Without notice to Borrower or any other
Person, the Prime Rate shall change automatically from time to time as and in
the amount by which such prime rate shall fluctuate.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Global Administrative Agent may make
commercial loans and other loans at rates of interest at, above or below the
Prime Rate.  For purposes of this Agreement, any change in the Alternate Base
Rate due to a change in the Prime Rate shall be effective on the date such
change in the Prime Rate is announced.

 

“Proceeds” means, with respect to any event, the cash proceeds received in
respect of such event including any cash received in respect of any non-cash
proceeds, but only as and when received.

 

“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of Borrower or any of its Restricted Subsidiaries which
are payable from a specified share of proceeds received from production from
specified Oil and Gas Properties, together with all undertakings and obligations
in connection therewith.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proven Reserves” means collectively, “proved oil and gas reserves,” “proved
developed producing oil and gas reserves,” “proved developed non-producing oil
and gas reserves” (consisting of proved developed shut-in oil and gas reserves
and proved developed behind pipe oil and gas reserves), and “proved undeveloped
oil and gas reserves,” as such terms are defined by the Commission in its
standards and guidelines.

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Regulation U” means any of Regulations T, U or X of the Board from time to time
in effect and shall include any successor or other regulations or official
interpretations of the Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying Margin Stock and which is
applicable to member banks of the Federal Reserve System or any successor
Person.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means a “release,” as such term is defined in CERCLA.

 

“Remedial Action” means any action under Environmental Laws required to
(a) clean up, remove, treat, dispose of, abate, or in any other way address
Hazardous Materials in the environment, (b) prevent the Release or threat of a
Release or minimize the further Release of

 

21

--------------------------------------------------------------------------------


 

Hazardous Materials, or (c) investigate and determine if a remedial response is
needed and to design such a response and any post-remedial investigation,
monitoring, operation, and maintenance and care.

 

“Reserve Report” means the Initial Reserve Report and any other Independent
Reserve Report or Internal Reserve Report delivered pursuant to Section 2.7 or
Section 5.1(3), in form and substance reasonably satisfactory to the Global
Administrative Agent, prepared at the sole cost and expense of Borrower (a) by
Borrower’s internal petroleum engineers or (b) by Borrower’s internal petroleum
engineers and audited by an Approved Engineer, as the case may be, which shall
evaluate the Proven Reserves attributable to the Oil and Gas Properties owned
directly by Borrower and/or its Restricted Subsidiaries, as of the immediately
preceding January 1 or July 1.  Each Reserve Report shall set forth volumes,
projections of the future rate of production, Hydrocarbons prices, escalation
rates, discount rate assumptions, and net proceeds of production, present value
of the net proceeds of production, operating expenses and capital expenditures,
in each case based upon updated economic assumptions reasonably acceptable to
the Global Administrative Agent.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property, real, personal or mixed) with respect to any
Equity Interests in Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other Property, real, personal or mixed),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Borrower or any Restricted Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s and any successor thereto that is a
nationally-recognized rating agency.

 

“Security Documents” means each Subsidiary Guaranty, each Mortgage, each First
Amendment to Mortgage, each Pledge Agreement, each Canadian Security Document
and each other instrument or document executed and delivered pursuant to Section
5.12 or Section 5.15 or pursuant to the Loan Documents to secure any of the
Obligations.

 

“Senior Debt Rating” means, on the date of determination, the ratings by Moody’s
and S&P of senior, unsecured, long-term indebtedness for borrowed money of
Borrower that is not Guaranteed by any other Person (other than a Restricted
Subsidiary that has executed a Subsidiary Guaranty) or subject to any other
credit enhancement.

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Senior Debt Rating (other than by reason of the circumstances referred
to in the last sentence of this definition), then such rating agency shall be
deemed to have established a Senior Debt Rating of Ba3, and (b) if the Senior
Debt Ratings established or deemed to have been established

 

22

--------------------------------------------------------------------------------


 

by Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by Borrower to the Agents
and the Lenders pursuant to Section 5.2(a)(ii) hereof or otherwise.  Each change
in the Senior Debt Rating shall apply during the period commencing on the
effective date of such change in rating described in the previous sentence and
ending on the date immediately preceding the effective date of the next such
change to the Senior Debt Rating.  If the rating system of Moody’s or S&P shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Senior Debt Rating shall be determined by reference
to the rating most recently in effect prior to such change or cessation.

 

“Senior Debt Rating Level” means the level set forth below that corresponds to
the higher Senior Debt Rating issued from time to time by Moody’s or S&P, as
applicable, to Borrower:

 

 

 

Moody’s

 

S&P

 

Level I

 

Ba1 and higher

 

BB+ and higher

 

Level II

 

Ba2

 

BB

 

Level III

 

Ba3 and lower

 

BB- and lower

 

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Senior Debt Rating (other than by reason of the circumstances referred
to in the last sentence of the definition of “Senior Debt Rating”), then such
rating agency shall be deemed to have established a Senior Debt Rating of
Level III; (b) if the Senior Debt Ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Levels, the
applicable Level shall be based on the higher of the two Senior Debt Ratings;
and (c) if the Senior Debt Ratings established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by Borrower
to the Agents and the Lenders pursuant to Section 5.2(a)(ii) hereof or
otherwise.

 

“Senior Notes” means any unsecured Indebtedness of Borrower, and any Guarantees
thereof, incurred or assumed after the date of this Agreement which has terms
(including interest, amortization, covenants and events of default), not more
onerous to Borrower and its Subsidiaries than those contained in the Combined
Loan Documents.

 

“Senior Notes Document” means the indentures or other agreements under which any
Senior Notes are issued and all other instruments, agreements and other
documents evidencing or governing such Senior Notes or providing for any
Guarantee or other right in respect thereof.

 

“Solvent” means, with respect to any Person at any time, a condition under which
(a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time; and (b) such
Person is able to pay all of its liabilities as such liabilities mature.  For

 

23

--------------------------------------------------------------------------------


 

purposes of this definition (i) the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability, (ii) the “fair
saleable value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value, and (iii) the “regular market value” of an asset shall be the
amount which a capable and diligent business person could obtain for such asset
from an interested buyer who is willing to purchase such asset under ordinary
selling conditions.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Global Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
fundings and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of Borrower.

 

“Subsidiary Guaranty” means a guaranty dated as of the Global Effective Date or
otherwise delivered pursuant to the Loan Documents, made by a Restricted
Subsidiary (other than a Foreign Subsidiary) of Borrower in favor of the Global
Administrative Agent, substantially in the form of Exhibit F, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement and the other Loan Documents.  The term
“Subsidiary Guaranties” shall include each and every Subsidiary Guaranty
executed and delivered by a Restricted Subsidiary (other than a Foreign
Subsidiary) hereunder.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“3189503” means 3189503 Canada Ltd., a corporation organized under the federal
laws of Canada.

 

24

--------------------------------------------------------------------------------


 

“Total Debt” means all Indebtedness of Borrower and its Restricted Subsidiaries
on a consolidated basis described under clauses (a), (b), (d), (e), (f), (g),
(h), (i), (k) and (l) of the definition thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC Searches” means central and local current financing statement searches from
each state in which any Collateral or a Borrowing Base Property is located, and
such other jurisdictions as the Global Administrative Agent may request,
covering each Loan Party together with copies of all financing statements listed
in such searches.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower that is not a
Restricted Subsidiary or which Borrower has designated in writing to the Global
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 1.5
and all subsidiaries of such Person.  As of the date of this Agreement, the
Unrestricted Subsidiaries are designated on Schedule 3.12 as such.

 

“Unutilized Commitment” means, at the time of determination, the amount by which
(a) the amount of the Allocated U.S. Borrowing Base as then in effect at such
time, provided that if availability under this Agreement and the Canadian Credit
Agreement is not governed by the Global Borrowing Base, then the amount of the
aggregate Commitments at such time, exceeds (b) the amount of the aggregate
Credit Exposure of the Lenders at such time.

 

“Upfront Fee” is defined in Section 2.11(c).

 

“U.S. Borrowing Base Deficiency” means the amount by which (a) the aggregate
Credit Exposure of the Lenders exceeds (b) the then current Allocated U.S.
Borrowing Base.

 

“Wiser Oil” means The Wiser Oil Company, a Delaware corporation.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2         Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or “Eurodollar Borrowing”).

 

SECTION 1.3         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word

 

25

--------------------------------------------------------------------------------


 

 “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, provided such successors and assigns are
permitted by the Loan Documents, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

SECTION 1.4         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if Borrower notifies the Global Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date of this Agreement in GAAP or in the application
thereof on the operation of such provision (or if the Global Administrative
Agent notifies Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

SECTION 1.5         Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

 

(a)           Unless designated as an Unrestricted Subsidiary on Schedule 3.12
as of the date of this Agreement or thereafter in writing to the Global
Administrative Agent, any Person that becomes a Subsidiary of Borrower or any of
its Restricted Subsidiaries shall be classified as a Restricted Subsidiary.

 

(b)           Borrower may designate any Subsidiary (other than a Canadian
Borrower or 3189503) (including a newly formed or newly acquired Subsidiary) as
an Unrestricted Subsidiary if (i) after giving effect to such designation,
no Default would exist as a result of a breach of Section 5.13 and (ii) such
designation is deemed to be an Investment in an Unrestricted Subsidiary in an
amount equal to the fair market value of Borrower’s direct and indirect
ownership interest in such Subsidiary and such Investment would be permitted to
be made at the time of such designation under Section 7.4(h).  Except as
provided in this Section 1.5(b), no Restricted Subsidiary may be redesignated as
an Unrestricted Subsidiary.

 

(c)           Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, were true and correct as of such
date), (ii) no Default would exist, and (iii) Borrower complies with the
requirements of Sections 5.12 and 5.15.  Any such

 

26

--------------------------------------------------------------------------------


 

designation shall be treated as a cash dividend in an amount equal to the fair
market value of Borrower’s direct and indirect ownership interest in such
Subsidiary for purposes of the limitation on Investments under Section 7.4(h).

 

(d)           If, during any period, a Subsidiary is redesignated as either
“Restricted” or “Unrestricted,” then for purposes of the calculation of EBITDA
for such period, such Subsidiary shall be deemed to have been redesignated as of
the first day of the relevant period.

 

ARTICLE II

The Credits

 

SECTION 2.1         Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans in U.S. Dollars to Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a) the Credit Exposure of any Lender exceeding the
Commitment of such Lender, or (b) the aggregate amount of the Credit Exposure of
all Lenders exceeding (i) in the event that availability under this Agreement
and the Canadian Credit Agreement is governed by the Global Borrowing Base, the
lesser of (A) the aggregate amount of the Allocated U.S. Borrowing Base then in
effect and (B) the aggregate amount of the Commitments of the Lenders or (ii)
otherwise, the aggregate amount of the Commitments of the Lenders.  Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.2         Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Applicable
Percentages.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Subject to Sections 2.13 and 2.14, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of U.S.$1,000,000 and not less than U.S.$2,000,000 (including any
continuation or conversion of existing Loans made in connection therewith).  At
the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of U.S.$1,000,000 and not less
than U.S.$2,000,000 (including any continuation or conversion of existing Loans
made in connection therewith); provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire Unutilized Commitment, if less. 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.

 

27

--------------------------------------------------------------------------------


 

(d)           Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

 

SECTION 2.3         Requests for Borrowings.   To request a Borrowing, Borrower
shall notify the Global Administrative Agent of such request by telephone (a) in
the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Global Administrative Agent of a written Borrowing Request
executed by an Authorized Officer of Borrower, substantially in the form of
Exhibit E-1 or otherwise in a form approved by the Global Administrative Agent. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.2:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the Global
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.4         Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
Borrower may request the issuance of Letters of Credit for its own account or
the account of any Restricted Subsidiary, in a form reasonably acceptable to the
Global Administrative Agent and the Issuing Bank, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by Borrower
to, or entered into by Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), Borrower shall
hand-deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to an

 

28

--------------------------------------------------------------------------------


 

Issuing Bank and the Global Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
the least of (A) the aggregate Commitments hereunder; (B) the Allocated U.S.
Borrowing Base as then in effect at such time and (C) U.S.$50,000,000; and (ii)
the aggregate Credit Exposure of the Lenders shall not exceed the lesser of (x)
the aggregate Commitments of the Lenders or (y) if availability under this
Agreement and the Canadian Credit Agreement is governed by the Global Borrowing
Base, the Allocated U.S. Borrowing Base then in effect.  The Global
Administrative Agent shall use reasonable efforts to provide notice to the
Lenders on a quarterly basis with respect to the issuance, amendment, renewal or
extension of Letters of Credit hereunder for such quarter.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) five (5)
Business Days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Global Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to Borrower for any reason.  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement
by paying to the Global Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if Borrower shall have received

 

29

--------------------------------------------------------------------------------


 

notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date; or, if such notice has not been received by Borrower prior to such time on
such date, then not later than 12:00 noon, New York City time, on the Business
Day immediately following the day that Borrower receives such notice; provided
that, unless such LC Disbursement is less than U.S.$1,000,000, Borrower may,
subject to the conditions to Borrowing set forth herein, request in accordance
with Section 2.3 that such payment be financed with a Borrowing in an equivalent
amount and, to the extent so financed, Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Borrowing.  If
Borrower fails to make such payment when due (or fails to request an ABR Loan
Borrowing as provided herein), the Global Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Global
Administrative Agent its Applicable Percentage of the payment then due from
Borrower, in the same manner as provided in Section 2.5 with respect to Loans
made by such Lender (and Section 2.5 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Global Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Global Administrative Agent of any payment
from Borrower pursuant to this paragraph (or promptly following the Global
Administrative Agent’s receipt from the Lenders of proceeds from a requested
Borrowing), the Global Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein proving to be untrue or inaccurate in any respect, (iii)
payment by an Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, Borrower’s obligations hereunder.  Neither the Agents, the
Lenders or any Issuing Bank nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to Borrower to the extent of any direct or actual damages (as
opposed to

 

30

--------------------------------------------------------------------------------


 

special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by Borrower to the extent permitted by applicable law)
suffered by Borrower that are caused by such Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  An Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Global Administrative Agent and Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if Borrower fails to
reimburse such LC Disbursement within two (2) Business Days after such
reimbursement is due pursuant to paragraph (e) of this Section, then
Section 2.12(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

(i)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that Borrower receives notice from the Global
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, Borrower shall deposit in an account with the Global Administrative
Agent, in the name of the Global Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in Section 8.1(g).  Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.10, and any such cash
collateral so deposited and held by the Global Administrative Agent hereunder
shall constitute part of the Global

 

31

--------------------------------------------------------------------------------


 

Borrowing Base for purposes of determining compliance with Section 2.10. Each
such deposit shall be held by the Global Administrative Agent as collateral for
the payment and performance of the obligations of Borrower under this
Agreement.  The Global Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Global Administrative
Agent and at Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Global
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with LC Exposure representing greater
than 50% of the total LC Exposure), be applied to satisfy other obligations of
Borrower under this Agreement.  If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10, such amount (to the extent not applied as
aforesaid) shall be returned to Borrower as and to the extent that, after giving
effect to such return, Borrower would remain in compliance with Section 2.10 and
no Default shall have occurred and be continuing.

 

SECTION 2.5         Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Global Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The Global
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
maintained with the Global Administrative Agent in New York City; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.4(e) shall be remitted by the Global Administrative Agent to the
applicable Issuing Bank.

 

(b)           Unless the Global Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Global Administrative Agent such Lender’s share of
such Borrowing, the Global Administrative Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Global Administrative Agent, then
the applicable Lender and Borrower severally agree to pay to the Global
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to the Global Administrative
Agent, at (i) in the case of such Lender, the greater of (A) the Federal Funds
Effective Rate or (B) a rate determined by the Global Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of Borrower, the interest rate applicable to Loans made in such Borrowing. 
If such Lender pays such amount to

 

32

--------------------------------------------------------------------------------


 

the Global Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

 

SECTION 2.6         Interest Elections.

 

(a)           Borrower may elect to convert a Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  Borrower may,
subject to the requirements of Section 2.2(c), elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section, Borrower shall
notify the Global Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.3 if Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Global Administrative Agent of a written Interest Election
Request executed by an Authorized Officer of Borrower, substantially in the form
of Exhibit E-2 or otherwise in a form approved by the Global Administrative
Agent.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Global Administrative Agent shall advise each Lender of the details thereof and
of such Lender’s portion of each resulting Borrowing.

 

 

33

--------------------------------------------------------------------------------


 

(e)           If Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Global Administrative Agent, at
the request of the Majority Lenders, so notifies Borrower, then, so long as such
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless the Indebtedness has been
accelerated pursuant to Section 8.3, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.7         Global Borrowing Base.  This Section shall be applicable at
any time when the Senior Debt Rating of Borrower is “Ba2” or lower by Moody’s or
“BB” or lower by S&P or Borrower has elected to have availability under this
Agreement and the Canadian Credit Agreement governed by the Global Borrowing
Base; provided, however, that this Section shall apply at all times prior to the
delivery of the Reserve Report dated effective as of July 1, 2004; and provided
further that, if at any time availability under this Agreement and the Canadian
Credit Agreement is not governed by the Global Borrowing Base but the Senior
Debt Rating of Borrower declines to “Ba2” or lower by Moody’s or “BB” or lower
by S&P, the Global Administrative Agent and the Borrowing Base Required Lenders
shall promptly but in any event not fewer than five (5) Business Days thereafter
initiate the procedure set forth herein to redetermine the Global Borrowing
Base.  Notwithstanding that its Senior Debt Rating is “Ba1” or higher by Moody’s
and “BB+” or higher by S&P, Borrower shall have the right to have availability
under this Agreement and the Canadian Credit Agreement governed by a Global
Borrowing Base for the twelve-month period commencing on the next scheduled
redetermination date by providing written notice of its election to the Global
Administrative Agent on or before the 45th day preceding the date scheduled for
the delivery of the Reserve Report applicable to the next scheduled
redetermination date.  Any such election shall be irrevocable for such
twelve-month period, but may be changed for subsequent twelve-month periods by
the delivery of an additional written notice to the Global Administrative Agent
on or before the 45th day preceding the date scheduled for the delivery of the
Reserve Report applicable to the next scheduled redetermination date following
such twelve-month period.

 

(a)           Initial Global Borrowing Base.  Subject to Section 2.7(g), during
the period from the date hereof to the date of the first redetermination of the
Global Borrowing Base pursuant to the provisions of this Section, the initial
amount of the Global Borrowing Base has been determined by the Global
Administrative Agent and acknowledged by Borrower and its Restricted
Subsidiaries (including the Canadian Borrowers) and agreed to by the Combined
Lenders to be U.S.$500,000,000.  The Loan Value of the Borrowing Base Properties
has been determined by the Global Administrative Agent and acknowledged by
Borrower and its Restricted Subsidiaries (including the Canadian Borrowers) and
agreed to by the Combined Lenders.

 

(b)           Annual Scheduled Determinations of the Global Borrowing Base.
Promptly after January 1 of each calendar year (commencing January 1, 2005), and
in any event prior to March 15 of each calendar year, Borrower shall furnish to
the Global Administrative Agent and the Combined Lenders a report in form and
substance reasonably satisfactory to the Global

 

34

--------------------------------------------------------------------------------


 

Administrative Agent, prepared by Borrower’s internal petroleum engineers and
audited by an Approved Engineer, which report shall evaluate as of January 1 of
such calendar year the Proven Reserves attributable to the Oil and Gas
Properties which Borrower wishes to include in the Global Borrowing Base and a
projection of the rate of production and net operating income with respect
thereto, as of such date, together with additional data concerning pricing,
hedging, operating costs and quantities of production, and other information and
engineering and geological data as the Global Administrative Agent or any
Combined Lender may reasonably request.  Within 30 days after receipt of such
report and information, the Global Administrative Agent shall make an initial
determination of the amount of credit to be made available to Borrower hereunder
as of May 1st of such calendar year, and upon such initial determination shall
promptly notify the Combined Lenders in writing of the Global Administrative
Agent’s initial determination of the Global Borrowing Base.  The Global
Administrative Agent shall make such determination in accordance with its
customary practices and standards for oil and gas loans and in the exercise of
its sole discretion.  Within 15 days following their receipt of the proposed
amount for the redetermined Global Borrowing Base, the Borrowing Base Required
Lenders shall approve or reject the Global Administrative Agent’s initial
determination of the Global Borrowing Base by written notice to the Global
Administrative Agent; provided, however that failure by any Combined Lender to
reject in writing the Global Administrative Agent’s determination of the Global
Borrowing Base within such 15-day period shall be deemed an acceptance of such
determination by such Combined Lender.  If the Borrowing Base Required Lenders
fail to approve any such determination of the Global Borrowing Base made by the
Global Administrative Agent hereunder, then the Global Administrative Agent
shall poll the Combined Lenders and the Global Borrowing Base shall be set at
the highest amount on which the Borrowing Base Required Lenders can agree, it
being understood that a Combined Lender is deemed to have agreed to any and all
amounts that are lower than the amount actually determined by such Combined
Lender to be the appropriate value of the Global Borrowing Base.  Upon approval
or deemed approval by the Borrowing Base Required Lenders of the Global
Borrowing Base, the Global Administrative Agent upon notice thereof shall, by
written notice to Borrower, the Agents and the Combined Lenders, designate the
new Global Borrowing Base available to Borrower and the Canadian Borrowers as of
May 1st of such calendar year (each such notice in this Section 2.7(b) or 2.7(c)
below, herein a “Global Borrowing Base Designation Notice”).  Upon receipt of
such Global Borrowing Base Designation Notice, Borrower shall designate the
Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing Base to the
Global Administrative Agent in accordance with Section 2.7(d).

 

(c)           Semi-Annual Scheduled Determination of the Global Borrowing Base.
In addition, promptly after July 1 of each calendar year (commencing July 1,
2004, which will result in the first scheduled Global Borrowing Base
redetermination), and in any event prior to September 15th of each calendar
year, Borrower will make available for review by the Global Administrative Agent
a report in form and substance reasonably satisfactory to the Global
Administrative Agent, prepared by Borrower’s internal petroleum engineers, which
report shall evaluate as of July 1 of such calendar year the Proven Reserves
attributable to the Oil and Gas Properties which Borrower wishes to include in
the Global Borrowing Base and a projection of the rate of production and net
operating income with respect thereto, as of such date, together with additional
data concerning pricing, hedging, operating costs, and quantities of production,
and other information and engineering and geological data as the Global
Administrative Agent or any Combined Lender may reasonably request; provided,
however, that (i) in the event that

 

35

--------------------------------------------------------------------------------


 

Borrower has elected to have availability under this Agreement and the Canadian
Credit Agreement governed by the Global Borrowing Base and (ii) Borrower has not
delivered a Reserve Report in the twelve-month period prior to such election,
then such Reserve Report shall be prepared by Borrower’s internal petroleum
engineers and audited by an Approved Engineer.  The Global Administrative Agent
and the Borrowing Base Required Lenders shall approve and designate the new
Global Borrowing Base as of November 1st of such calendar year in accordance
with the procedures and standards described in Section 2.7(b) and Borrower shall
provide a Global Borrowing Base Allocation Notice to the Global Administrative
Agent in accordance with Section 2.7(d).

 

(d)           Allocation of the Global Borrowing Base. The Global Borrowing Base
shall be comprised of the Allocated U.S. Borrowing Base and the Allocated
Canadian Borrowing Base, and allocations between the Allocated U.S. Borrowing
Base and Allocated Canadian Borrowing Base shall be made in accordance with this
Section 2.7(d).

 

(i)            The “Allocated U.S. Borrowing Base” means, as of any date, the
amount in U.S. Dollars designated or determined as such from time to time (A) by
Borrower pursuant to a Global Borrowing Base Allocation Notice delivered in
accordance with Section 2.7(d)(iii) or (iv) of this Agreement or (B) in
accordance with the other provisions of this Agreement.  The Allocated U.S.
Borrowing Base shall represent the maximum amount of credit in the form of Loans
and Letters of Credit (subject to the aggregate Commitments and subject to the
other provisions hereof) that the Lenders will extend to Borrower at any one
time prior to the Maturity Date.  Subject to Section 2.7(g), on the date of this
Agreement, the initial Allocated U.S. Borrowing Base shall be U.S.$480,000,000.

 

(ii)           The “Allocated Canadian Borrowing Base” means, as of any date,
the Equivalent Amount in U.S. Dollars designated as such from time to time (A)
by Borrower pursuant to a Global Borrowing Base Allocation Notice delivered in
accordance with Section 2.7(d)(iii) or (iv) of this Agreement or (B) in
accordance with the other provisions of this Agreement.  The Allocated Canadian
Borrowing Base shall represent the maximum amount of credit in the form of
“Loans”, “Letters of Credit” and “Bankers’ Acceptances” in each case as defined
in the Canadian Credit Agreement (subject to the aggregate “Commitments” as
defined in the Canadian Credit Agreement and subject to the other provisions
thereof) that the Canadian Lenders will extend to the Canadian Borrowers at any
one time prior to the “Maturity Date” as defined in the Canadian Credit
Agreement.  On the date of this Agreement, the initial Allocated Canadian
Borrowing Base shall be U.S.$20,000,000.

 

(iii)          Upon receipt of the Global Borrowing Base Designation Notice,
Borrower shall specify within ten (10) days of its receipt thereof the
allocation of the Global Borrowing Base between the Allocated U.S. Borrowing
Base and the Allocated Canadian Borrowing Base by providing a written notice to
the Global Administrative Agent of such allocation (each such notice herein a
“Global Borrowing Base Allocation Notice”); provided that the sum of the
Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing Base shall at
all times be equal to the Global Borrowing Base.  In the event that Borrower
fails to provide the Global Administrative Agent with a Global Borrowing

 

36

--------------------------------------------------------------------------------


 

Base Allocation Notice within the period required by this Section 2.7(d)(iii),
the Global Borrowing Base will be allocated in same proportion as existed prior
to such redetermination. Promptly upon the allocation of the Global Borrowing
Base between the Allocated U.S. Borrowing Base and the Allocated Canadian
Borrowing Base in accordance with the procedures set forth above, the Global
Administrative Agent shall provide a written notice to the Combined Lenders and
Borrower, which written notice shall set forth the Allocated U.S. Borrowing Base
and the Allocated Canadian Borrowing Base to be in effect.  Any designation of
the Allocated U.S. Borrowing Base or the Allocated Canadian Borrowing Base
effected pursuant to this Section 2.7(d)(iii) in connection with a determination
or redetermination of the Global Borrowing Base shall be effective as of the
date of the Global Borrowing Base Designation Notice.

 

(iv)          Borrower shall have the right to request the Combined Lenders to
increase the Allocated U.S. Borrowing Base and decrease the Allocated Canadian
Borrowing Base, or to increase the Allocated Canadian Borrowing Base and
decrease the Allocated U.S. Borrowing Base, by providing a written notice to the
Global Administrative Agent and the Combined Lenders; provided that Borrower may
change the Allocated U.S. Borrowing Base and/or the Allocated Canadian Borrowing
Base only one (1) time during any fiscal quarter unless necessary to cure any
deficiency as contemplated by Section 2.10(b).  In connection with such increase
or decrease, each Combined Lender shall have its share of the Allocated
U.S. Borrowing Base or the Allocated Canadian Borrowing Base, as applicable,
increased or decreased, as the case may be, by an amount in proportion to its
Applicable Percentage (as defined herein, in the case of a Lender, and as
defined in the Canadian Credit Agreement, in the case of a Canadian Lender). 
The revised Allocated U.S. Borrowing Base and Allocated Canadian Borrowing Base
shall become effective upon the delivery by the Global Administrative Agent to
Borrower, the Agents and the Combined Lenders of written notice thereof.

 

(e)           Discretionary Determination of the Global Borrowing Base.  Each of
Borrower and the Global Administrative Agent, at the request of the Borrowing
Base Required Lenders, shall have the right to redetermine the Global Borrowing
Base in their sole discretion at any time and from time to time but not more
often than one (1) time during any calendar year.  If either Borrower or the
Borrowing Base Required Lenders shall elect to make a discretionary
redetermination of the Global Borrowing Base pursuant to the provisions of this
Section 2.7(e), Borrower shall, within 30 days of receipt of a request therefor
from the Global Administrative Agent, deliver to the Global Administrative Agent
such updated engineering, production, operating and other data as the Global
Administrative Agent or any Combined Lender may reasonably request.  The Global
Administrative Agent and the Borrowing Base Required Lenders shall approve and
designate the new Global Borrowing Base in accordance with the procedures and
standards described in Section 2.7(b) and Borrower shall provide a Global
Borrowing Base Allocation Notice to the Global Administrative Agent in
accordance with Section 2.7(d)(iii); provided that in the event that Borrower
fails to provide such Global Borrowing Base Allocation Notice, the Global
Borrowing Base shall be allocated between the Allocated U.S. Borrowing Base and 
Allocated Canadian Borrowing Base in accordance with Section 2.7(d)(iii).

 

37

--------------------------------------------------------------------------------


 

(f)            General Provisions With Respect to the Global Borrowing Base. The
determination of the Global Borrowing Base shall be made by the Global
Administrative Agent and the Borrowing Base Required Lenders, taking into
consideration the estimated value of the Oil and Gas Properties owned by
Borrower and its Restricted Subsidiaries as reflected in the most recent Reserve
Report delivered hereunder and any other relevant information obtained by or
delivered to the Global Administrative Agent or any Combined Lender, all in
accordance with the other provisions of this Section 2.7 in accordance with
their customary practices for oil and gas loans as in effect from time to time. 
It is understood by the parties hereto that the Combined Lenders shall have no
commitment or obligation whatsoever to increase the Global Borrowing Base to any
amount in excess of U.S.$500,000,000, and nothing herein contained shall be
construed to be a commitment by the Combined Lenders to so increase the Global
Borrowing Base.  The Global Borrowing Base may be redetermined pursuant to
Section 2.7(b) (annual), Section 2.7(c) (semi-annual) and Section 2.7(e)
(discretionary) and may be adjusted from time to time to give effect to
issuances of Senior Notes under Section 2.7(g), the occurrence of Casualty
Events under Section 2.7(h), and asset dispositions under Section 2.7(i).  In
connection with any redetermination or adjustment pursuant to any of the
foregoing, if the Global Administrative Agent determines that either a Global
Borrowing Base Deficiency or a U.S. Borrowing Base Deficiency exists, the Global
Administrative Agent shall give written notice thereof to Borrower and the date
such notice is received shall be the “Deficiency Notification Date”.

 

(g)           During any period when availability under this Agreement and the
Canadian Credit Agreement is governed by the Global Borrowing Base, in the event
that Borrower or any of its Restricted Subsidiaries issues any Senior Notes,
then each of the Global Borrowing Base and the Allocated U.S. Borrowing Base
shall be reduced immediately by an amount equal to 30% of the stated principal
amount of such issued Senior Notes.

 

(h)           During any period when availability under this Agreement and the
Canadian Credit Agreement is governed by the Global Borrowing Base, in the event
that a Casualty Event has occurred related to any Borrowing Base Property, to
the extent that the Net Proceeds received by Borrower or any of its Restricted
Subsidiaries with respect to such Casualty Event have not been applied or
budgeted to be applied to repair, restore or replace the Property affected by
such Casualty Event within 30 days after the occurrence thereof, the Global
Administrative Agent, at the request of the Borrowing Base Required Lenders,
shall have the right to reduce the Global Borrowing Base in its sole discretion
based on its review of such Casualty Event; provided that the Global Borrowing
Base shall not be reduced by an amount greater than 100% of such Net Proceeds. 
The Global Administrative Agent shall provide notice to Borrower and the
Combined Lenders and the other Agents of the reduction in the Global Borrowing
Base resulting from such Casualty Event, which reduction shall be effective as
of the date of such notice.  Any such reduction in the Global Borrowing Base
shall result in a corresponding reduction in the Allocated U.S. Borrowing Base
(to the extent that the Property which is the subject of such Casualty Event is
located in the United States) or in the Allocated Canadian Borrowing Base (to
the extent that the Property which is the subject of such Casualty Event is
located in Canada).

 

(i)            During any period when availability under this Agreement and the
Canadian Credit Agreement is governed by the Global Borrowing Base, in the event
that  Borrower sells, transfers or otherwise disposes in one or more
transactions any Property pursuant to Section

 

38

--------------------------------------------------------------------------------


 

7.5(g) if the aggregate fair market value of all such Property so sold,
transferred or otherwise disposed of during the period since the most recent
redetermination of the Global Borrowing Base shall exceed 10% of the amount of
the then current Global Borrowing Base, then the Global Borrowing Base shall be
reduced by an amount equal to the Loan Value assigned to such Property in the
most recently prepared Reserve Report (or if no such Loan Value was assigned, by
an amount to be agreed upon by Borrower and the Global Administrative Agent,
acting reasonably).  The Global Administrative Agent shall provide notice to
Borrower and the Combined Lenders and the other Agents of the reduction in the
Global Borrowing Base resulting from such disposition, which reduction shall be
effective as of the date of such notice.  Any such reduction in the Global
Borrowing Base shall result in a corresponding reduction in the Allocated U.S.
Borrowing Base (to the extent that the Property so sold, transferred or
otherwise disposed of is located in the United States) or in the Allocated
Canadian Borrowing Base (to the extent that the Property so sold, transferred or
otherwise disposed of is located in Canada).

 

SECTION 2.8         Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of U.S.$1,000,000 and not less than
U.S.$5,000,000 and (ii) Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the aggregate Credit Exposure of the Lenders would exceed the
aggregate Commitments of the Lenders.

 

(c)           Borrower shall notify the Global Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least two (2) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Global Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrower (by notice to the Global
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Subject to the rights of Borrower under
Section 2.20, any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among each
of the Lenders in accordance with each such Lender’s Applicable Percentage.

 

SECTION 2.9         Repayment of Loans; Evidence of Debt.

 

(a)           Borrower hereby unconditionally promises to pay to the Global
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan and Borrowing of such Lender on the Maturity Date.

 

39

--------------------------------------------------------------------------------


 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)           The Global Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Global
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraphs (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Global Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by one
or more promissory notes.  In such event, Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns and in a
form approved by the Global Administrative Agent).  Thereafter, the Loans
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 10.4) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns).

 

SECTION 2.10       Prepayment of Loans.

 

(a)           Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

 

(b)           If, (i) during any period when availability under this Agreement
and the Canadian Credit Agreement is governed by the Global Borrowing Base,
either the Global Borrowing Base or the Allocated U.S. Borrowing Base is (A)
redetermined under Section 2.7, (B) reduced as the result of an issuance of
Senior Notes under Section 2.7(g), (C) reduced as the result of a Casualty Event
under Section 2.7(h), (D) reduced as the result of an asset disposition under
Section 2.7(i), (E) reallocated pursuant to Section 2.7(d) or (F) reduced
pursuant to any other provision of this Agreement, and (ii) as a result thereof,
either a Global Borrowing Base Deficiency or a U.S. Borrowing Base Deficiency
occurs, then Borrower shall take the following actions:

 

(1)                                  in the case of a Global Borrowing Base
Deficiency resulting from a redetermination or reduction of the Global Borrowing
Base, prepay, or cause to be prepaid, Combined Loans in an aggregate principal
amount equal to such deficiency, together with interest on the principal amount
paid accrued to the date of such prepayment and, if after prepaying all of the
Combined Loans a Global Borrowing Base Deficiency remains as a result of an LC
Exposure, pay to the

 

40

--------------------------------------------------------------------------------


 

                                                Global Administrative Agent an
amount equal to such remaining Global Borrowing Base Deficiency to be held as
cash collateral as provided in Section 2.4(i); provided that Borrower shall be
obligated to make (or cause to be made) such prepayment and/or deposit of cash
collateral within 180 days following the Deficiency Notification Date with
respect to such deficiency, and provided further that within 90 days following
the Deficiency Notification Date, Borrower shall have prepaid (or caused to be
prepaid), or deposited cash in an amount equal to, one-half of such Global
Borrowing Base Deficiency;

 

(2)                                  in the case of a U.S. Borrowing Base
Deficiency resulting from a redetermination or reduction of the Global Borrowing
Base, take the action described under clause (1) above (except that prepayments
shall be made in respect of Loans made pursuant to this Agreement);

 

(3)                                  in the case of either a Global Borrowing
Base Deficiency or a U.S. Borrowing Base Deficiency resulting from an incurrence
of Senior Notes pursuant to Section 2.7(g), utilize the proceeds of such Senior
Notes to take the action required under clause (1) above (except that
prepayments shall first be made in respect of Loans made pursuant to this
Agreement); provided that if a prepayment or deposit is required under this
clause (3), then Borrower shall be obligated to make (or cause to be made) such
prepayment and/or deposit of cash collateral on the Business Day immediately
following receipt by Borrower or any Restricted Subsidiary of any proceeds from
the incurrence of such Senior Notes;

 

(4)                                  in the case of either a Global Borrowing
Base Deficiency or a U.S. Borrowing Base Deficiency resulting from a Casualty
Event pursuant to Section 2.7(h), utilize the Net Proceeds of such Casualty
Event to take the action described under clause (1) above (except that
prepayments shall first be made in respect of Loans made pursuant to this
Agreement); provided that if a prepayment or deposit is required under this
clause (4), then Borrower shall be obligated to make (or cause to be made) such
prepayment and/or deposit of cash collateral on the Business Day immediately
following receipt by Borrower or any Restricted Subsidiary of any Net Proceeds
from such Casualty Event;

 

(5)                                  in the case of either a Global Borrowing
Base Deficiency or a U.S. Borrowing Base Deficiency resulting from an asset
disposition pursuant to Section 2.7(i), utilize the Net Proceeds of such asset
disposition to take the action described under clause (1) above (except that
prepayments shall first be made in respect of Loans made pursuant to this
Agreement); provided that if a prepayment or deposit is required under this
clause (5), then Borrower shall be obligated to make (or cause to be made) such
prepayment and/or deposit of cash collateral on the Business Day immediately
following the receipt by Borrower or a Restricted Subsidiary of any Net Proceeds
from such asset disposition;

 

(6)                                  in the case of a U.S. Borrowing Base
Deficiency resulting from a reallocation of the Global Borrowing Base pursuant
to Section 2.7(d), prepay Loans in an aggregate principal amount equal to such
deficiency, together with interest on the

 

41

--------------------------------------------------------------------------------


 

                                                principal amount paid accrued to
the date of such prepayment, and if a U.S. Borrowing Base Deficiency remains
after prepaying all of the Loans as a result of an LC Exposure, pay to the
Global Administrative Agent an amount equal to such remaining U.S. Borrowing
Base Deficiency to be held as cash collateral as provided in Section 2.4(i); it
being understood that Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral on the effective date of such reallocation; and

 

(7)                                  notwithstanding anything in this Section
2.10 to the contrary, in the event that a U.S. Borrowing Base Deficiency exists
at a time when no Global Borrowing Base Deficiency exists, then, to the extent
that such action would cure (in whole or in part) such U.S. Borrowing Base
Deficiency, Borrower may reallocate the Global Borrowing Base between the
Allocated U.S. Borrowing Base and the Allocated Canadian Borrowing Base by
providing the Global Administrative Agent with its election to do so (which
election will designate the relevant reallocations) on the Business Day on which
such U.S. Borrowing Base Deficiency occurs; provided, however, that no
reallocation shall be permitted to the extent such reallocation would cause the
aggregate “Credit Exposure” of the Canadian Lenders under the Canadian Credit
Agreement to be greater than the lesser of the aggregate “Commitments”
thereunder and the Allocated Canadian Borrowing Base.

 

(c)           Borrower shall notify the Global Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, two Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid (which amount shall be in a minimum principal
amount of U.S.$2,000,000 (or the aggregate amount of the Obligations hereunder
at such time, if a lesser amount) and in U.S.$1,000,000 increments in excess
thereof (or such other lesser amount in excess thereof in the event that
prepayment is with respect to all Obligations hereunder); provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.8, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.8.  Promptly following receipt of any such notice
relating to a Borrowing, the Global Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.2.  Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and by any other amounts then due under this Agreement (including
all amounts due under Section 2.16).

 

SECTION 2.11       Fees.

 

(a)           Borrower agrees to pay to the Global Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Rate for Commitment Fees on the daily amount equal to
the Applicable Percentage of such

 

42

--------------------------------------------------------------------------------


 

Lender of the Unutilized Commitment during the period from and including the
Global Effective Date to but excluding the date on which the Commitments
terminate.  Accrued Commitment Fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
of this Agreement; provided that any Commitment Fees accruing after the date on
which the Commitments terminate shall be payable on demand.  All Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)           Borrower agrees to pay (i) to the Global Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurodollar Loans on the average daily amount of such
Lender’s Applicable Percentage of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which the Commitments terminate and the date on which  the Lenders cease to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee equal to the
greater of (A) U.S.$500 and (B) the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the administration, issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees shall be payable in
arrears on the last day of each March, June, September and December of each
year, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(c)           Borrower agrees to pay to the Global Administrative Agent and/or
the Arranger, for its own account and for the account of each Lender, as
applicable, fees, including, without limitation, an upfront fee (the “Upfront
Fee”), in the amounts and at the times separately agreed upon between Borrower,
the Global Administrative Agent and the Arranger, including, without limitation,
the amounts agreed upon among Borrower, the Global Administrative Agent and the
Arranger in the Fee Letter.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Global Administrative Agent (or the Issuing
Bank, in the case of fees payable to it, or the Arranger, in the case of the
Upfront Fee) for distribution, in the case of Commitment Fees and participation
fees, to the Lenders entitled thereto.  Fees paid shall not be refundable under
any circumstances.

 

43

--------------------------------------------------------------------------------


 

SECTION 2.12       Interest.

 

(a)           Subject to Section 10.13, the Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate for ABR
Loans.

 

(b)           Subject to Section 10.13, the Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate for Eurodollar Loans.

 

(c)           Notwithstanding the foregoing, but subject to Section 10.13, if
any principal of or interest on any Loan or any fee or other amount payable by
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)           Subject to Section 10.13, accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand of the Global
Administrative Agent or the Majority Lenders (through the Global Administrative
Agent), (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)           Subject to Section 10.13, all interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate, shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Global Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.13       Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)           the Global Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period;

 

(b)           the Global Administrative Agent is advised by the Majority Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period; or

 

44

--------------------------------------------------------------------------------


 

(c)           the Global Administrative Agent determines in good faith (which
determination shall be conclusive) that by reason of circumstances affecting the
interbank dollar market generally, deposits in U.S. Dollars in the London
interbank dollar market are not being offered for the applicable Interest Period
and in an amount equal to the amount of the Eurodollar Loan requested by
Borrower,

 

then the Global Administrative Agent shall give notice thereof to Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Global Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing for the affected
Interest Period shall be ineffective, and (ii) if any Borrowing Request requests
a Eurodollar Borrowing, such Borrowing shall be made as a Eurodollar Loan having
the shortest Interest Period which is not unavailable under clauses (a) through
(c) of this Section, and if no Interest Period is available, as an ABR
Borrowing.

 

SECTION 2.14       Illegality.

 

(a)           Notwithstanding any other provision of this Agreement to the
contrary, if (i) by reason of the adoption of any applicable Governmental Rule
or any change in any applicable Governmental Rule or in the interpretation or
administration thereof by any Governmental Authority or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
central bank or other Governmental Authority or (ii) circumstances affecting the
London interbank dollar market or the position of a Lender therein shall at any
time make it unlawful or impracticable in the sole discretion of a Lender
exercised in good faith for such Lender or its Applicable Lending Office to (A)
honor its obligation to make Eurodollar Loans either generally or for a
particular Interest Period provided for hereunder, or (B) maintain Eurodollar
Loans either generally or for a particular Interest Period provided for
hereunder, then such Lender shall promptly notify Borrower thereof through
Global Administrative Agent and such Lender’s obligation to make or maintain
Eurodollar Loans having an affected Interest Period hereunder shall be suspended
until such time as such Lender may again make and maintain Eurodollar Loans
having an affected Interest Period (in which case the provisions of Section
2.14(b) hereof shall be applicable).  Before giving such notice pursuant to this
Section 2.14, such Lender will designate a different available Applicable
Lending Office for the affected Eurodollar Loans of such Lender or take such
other action as Borrower may request if such designation or action will avoid
the need to suspend such Lender’s obligation to make Eurodollar Loans hereunder
and will not, in the sole opinion of such Lender exercised in good faith, be
disadvantageous to such Lender (provided, that such Lender shall have no
obligation so to designate an Applicable Lending Office for Eurodollar Loans
located in the United States of America).

 

(b)           If the obligation of any Lender to make or maintain any Eurodollar
Loans shall be suspended pursuant to Section 2.14(a) hereof, all Loans having an
affected Interest Period which would otherwise be made by such Lender as
Eurodollar Loans shall be made instead as ABR Loans (and, if such Lender so
requests by notice to Borrower with a copy to the Global Administrative Agent,
each Eurodollar Loan having an affected Interest Period of such Lender then
outstanding shall be automatically converted into an ABR Loan on the last day of
the

 

45

--------------------------------------------------------------------------------


 

Interest Period for such Eurodollar Loans unless earlier conversion is required
by applicable law) and, to the extent that Eurodollar Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Eurodollar Loans shall be applied instead to such ABR Loans.

 

SECTION 2.15       Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender or such Issuing Bank such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to Borrower
and shall be conclusive absent manifest error.  Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

46

--------------------------------------------------------------------------------


 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16       Break Funding Payments.  In the event of (a) the payment
(including prepayment) of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by Borrower pursuant to 
Section 2.19 then, in any such event, Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to Borrower and the Global Administrative Agent and shall be
conclusive absent manifest error.  Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17       Taxes.

 

(a)           Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Global Administrative Agent,
each Lender or the Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions and (iii) Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law;
provided that if a Lender is in default of its obligations under

 

47

--------------------------------------------------------------------------------


 

Section 2.17(e), then Borrower shall only be obligated to comply with clauses
(ii) and (iii) of this Section 2.17(a) with respect to payments to be made to
such Lender.

 

(b)           In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Borrower shall indemnify the Global Administrative Agent, each
Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Global Administrative Agent, such Lender or such Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if a Lender is in default of its
obligations under Section 2.17(e), then Borrower shall have no obligations under
this Section 2.17(c) with respect to any payments or liabilities described
herein made or owed by such Lender.  A certificate as to the amount of such
payment or liability delivered to Borrower by a Lender or an Issuing Bank, or by
the Global Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by Borrower to a Governmental Authority, if available, Borrower
shall deliver to the Global Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Global Administrative Agent.

 

(e)           Each Lender that is not organized under the laws of the United
States of America or a state thereof agrees that such Lender will deliver to
Borrower and the Global Administrative Agent two (2) duly completed copies of
United States Internal Revenue Service Form W-8 BEN or W-8 ECI certifying in
either case that such Lender is entitled to receive payments from the Loan
Parties under the Loan Documents without deduction or withholding of any United
States federal income taxes.  Each Lender which so delivers a Form W-8 BEN or
W-8 ECI further undertakes to deliver to Borrower and the Global Administrative
Agent two (2) additional copies of such form (or a successor form) on or before
such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by it and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Borrower or the Global Administrative Agent, in each case,
certifying that such Lender is entitled to receive payments from Borrower under
the Loan Documents without deduction or withholding of any United States federal
income taxes, unless (i) an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and (ii) such Lender advises Borrower and the Global
Administrative Agent that it is not capable of receiving such payments without
any deduction or withholding of United States federal income tax.

 

48

--------------------------------------------------------------------------------


 

(f)            If Borrower at any time pays an amount under Section 2.17(a), (b)
or (c) to any Lender, the Global Administrative Agent or any Issuing Bank, and
such payee receives a refund of or credit for any part of any Indemnified Taxes
or Other Taxes which such payee determines in its sole judgment is made with
respect to such amount paid by Borrower, such Lender, the Global Administrative
Agent or any Issuing Bank, as the case may be, shall pay to such Borrower the
amount of such refund or credit promptly, and in any event within 60 days,
following the receipt of such refund or credit by such payee.

 

SECTION 2.18       Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)           Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Global Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Global Administrative Agent c/o JPMorgan Chase
Bank, Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas
77002, Attention: Sylvia Gutierrez, Telephone: 713-750-2510, Fax: 713-427-6307,
with a copy to JPMorgan Chase Bank, Global Oil & Gas, 600 Travis Street, 20th
Floor, Houston, Texas 77002, Attention: Peter Licalzi, Telephone: 713-216-8869,
Fax: 713-216-4117, except payments to be made directly to an Issuing Bank as
expressly provided herein and payments pursuant to Sections 2.15, 2.16, 2.17(a),
2.17(c) and 10.3 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Global Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  Except as set forth in clause (a) of the
definition of “Interest Period”, if any payment under any Loan Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments under each Loan Document shall be made in U.S. Dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Global Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and

 

49

--------------------------------------------------------------------------------


 

accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of Borrower in the amount of
such participation.

 

(d)           Unless the Global Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the Global
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that Borrower will not make such payment, the Global Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or an
Issuing Bank, as the case may be, the amount due.  In such event, if Borrower
has not in fact made such payment, then each of the Lenders or each of the
Issuing Banks, as the case may be, severally agrees to repay to the Global
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Global Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Global Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(d) or (e), 2.5(b), 2.18(d) or 10.3(c) then the
Global Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Global
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.19       Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or
if Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce

 

50

--------------------------------------------------------------------------------


 

amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           If (i) any Lender asserts that events have occurred suspending its
obligation to make or maintain Eurodollar Loans under Section 2.14 when
substantially all other Lenders have not also done so, (ii) any Lender requests
compensation under Section 2.15, (iii) Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then Borrower may, at its sole expense and
effort, upon notice to such Lender and the Global Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the terms of Section 10.4), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (1) Borrower shall have received the prior written consent of the Global
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts), (3)
the assignee and assignor shall have entered into an Assignment and Assumption,
and (4) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.

 

SECTION 2.20       Addition of Lenders and Increase in Commitments.  It is
agreed by the parties hereto that one or more financial institutions acceptable
to Borrower and the Global Administrative Agent may become a Lender under this
Agreement, with the consent of the Global Administrative Agent (as to the
identity of the institution), or a Lender may increase its Commitment by
executing and delivering to Borrower and the Global Administrative Agent a
certificate substantially in the form of Exhibit B hereto (a “Lender
Certificate”).  Upon receipt and agreement by Borrower and the Global
Administrative Agent (as to the identity of the institution) of any such Lender
Certificate, (a) the aggregate amount of the Commitments of the Lenders
(including any Person that becomes a Lender by delivery of such a Lender
Certificate) automatically without further action by Borrower, the Global
Administrative Agent or any Lender shall be increased by the amount indicated in
such Lender Certificate (but not in excess of U.S.$200,000,000 in the aggregate
for all such increases pursuant to this Section and the Equivalent Amount in
U.S. Dollars of increases pursuant to Section 2.21 of the Canadian Credit
Agreement) on the effective date set forth in such Lender Certificate (such
increased amount herein the “Increased Commitment Amount”), (b) the Register
shall be amended to add such Commitment of such additional Lender or to reflect
the increase in the Commitment of an existing Lender, and the Applicable
Percentages of the Lenders shall be adjusted accordingly to reflect the
additional Lender or the increase in the Commitment of an existing Lender, (c)
any such additional Lender shall be deemed to be a party in all respects to this
Agreement and any other Loan Documents to which the Lenders are a party, and (d)
upon the effective date set forth in such Lender Certificate, any such Lender
party to the Lender Certificate shall purchase a pro rata portion of the
outstanding Credit Exposure of each of the current Lenders such that the

 

51

--------------------------------------------------------------------------------


 

Lenders (including any additional Lender, if applicable) shall have the
appropriate portion of the aggregate outstanding Credit Exposure of the Lenders
(based in each case of such Lender’s Applicable Percentage, as revised pursuant
to this Section).

 

ARTICLE III

Representations and Warranties

 

In order to induce  the Global Administrative Agent, the other Agents, any
Issuing Bank and the Lenders to enter into this Agreement and to make Loans and
issue or participate in any Letters of Credit hereunder, Borrower represents and
warrants to the Global Administrative Agent, the other Agents, any Issuing Bank
and the Lenders as set forth in this Article.

 

SECTION 3.1         Organization; Powers.  Each of Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.2         Authorization; Enforceability.  The execution, delivery and
performance by Borrower of this Agreement and each other Loan Document executed
or to be executed by it, and the execution, delivery and performance by each
other Loan Party of each Loan Document executed or to be executed by it, are
within Borrower’s and each such other Loan Party’s corporate, limited liability
company and/or partnership powers, and have been duly authorized by all
necessary corporate, limited liability company and/or partnership action, and if
required, stockholder, member and/or partner action.  This Agreement and each
other Loan Document executed or to be executed by it has been duly executed and
delivered by Borrower and constitutes, and each other Loan Document executed or
to be executed by any other Loan Party, when executed and delivered by such
other Loan Party, will constitute, a legal, valid and binding obligation of
Borrower or such Loan Party (as the case may be), enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.3         Approvals; No Conflicts.  The execution, delivery and
performance by Borrower of this Agreement and each other Loan Document executed
or to be executed by it, and the execution, delivery and performance by each
other Loan Party of each Loan Document executed or to be executed by such other
Loan Party, (a) do not require any Governmental Approval or third party
approvals, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable Governmental Rule or the Organic
Documents of Borrower or any such other Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Borrower or any such other
Loan Party or its assets, or give rise to a right thereunder to require any
payment to be made by Borrower or any such other Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of Borrower or any
such other Loan Party, except Liens created under the Loan Documents.

 

52

--------------------------------------------------------------------------------

 

SECTION 3.4         Financial Condition; No Material Adverse Change.

 

(a)           Borrower has heretofore furnished to the Lenders and the Global
Administrative Agent copies of its consolidated balance sheet and statements of
income, stockholders equity and cash flows (i) as of and for the fiscal year
ended December 31, 2003, audited by KPMG LLP, independent public accountants,
and (ii) as of and for the fiscal quarters and the portions of the fiscal year
ended March 31, 2004 and June 30, 2004, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP consistently applied, subject to year-end audit adjustments in the
case of the statements referred to in clause (ii) above.

 

(b)           Except as set forth in Schedule 3.4 or reflected in the financial
statements referred to in Section 3.4(a), neither Borrower nor any of its
Restricted Subsidiaries has any contingent liabilities, unusual long-term
commitments or unrealized losses.

 

(c)           Since December 31, 2003, there has been no material adverse change
in the consolidated financial condition, operations or business taken as a whole
of Borrower and its consolidated Restricted Subsidiaries, except for events or
conditions that Borrower has disclosed pursuant to public filings with the
Commission prior to September 1, 2004.

 

SECTION 3.5         Properties.

 

(a)           Each of Borrower and its Restricted Subsidiaries owns its
Properties free and clear of all Liens (other than Liens permitted by Section
7.2).

 

(b)           After giving full effect to all Liens permitted under Section 7.2,
Borrower and its Restricted Subsidiaries own the net interests in Hydrocarbons
produced from the Oil and Gas Properties as reflected in the most recent Reserve
Report, and neither Borrower nor any of its Restricted Subsidiaries is obligated
to bear costs or expenses in respect of the Oil and Gas Properties in excess of
its working interest percentage as reflected in the most recent Reserve Report.

 

SECTION 3.6         Litigation.

 

(a)           Except for such actions, suits or proceedings set forth in
Schedule 3.6 hereto and any other actions, suits or proceedings from time to
time disclosed in writing by Borrower or its Restricted Subsidiaries to the
Global Administrative Agent after the date of this Agreement (collectively, the
“Disclosed Matters”), there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
Borrower, threatened against or affecting Borrower or any of its Restricted
Subsidiaries or any of their respective Properties, businesses, assets or
revenues, (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that question the validity or enforceability of any of the Loan Documents
or seek to enjoin or prevent the Financing Transactions.

 

53

--------------------------------------------------------------------------------


 

(b)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.7         Compliance with Laws and Agreements.  Each of Borrower and
its Restricted Subsidiaries is in compliance with all Governmental Rules
applicable to such Person or its Property and all indentures, agreements and
other instruments binding upon it or its Property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing.

 

SECTION 3.8         Investment and Holding Company Status.  Neither Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended, or (b) a
“holding company”, or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended.

 

SECTION 3.9         Taxes.  Except as set forth in Schedule 3.9, each of
Borrower, its Restricted Subsidiaries and each of its Subsidiaries which is a
member of Borrower’s consolidated U.S. federal income tax group has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which Borrower or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10       ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (in each case determined based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) as of the date of the most recent financial statements reflecting such
amounts, does not exceed the fair market value of the assets of such Plan (as of
the date of determination of such benefit obligation amount) by an amount which,
if it constituted a direct liability of Borrower, could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 3.11       Disclosure.  Borrower has disclosed to the Lenders and the
Global Administrative Agent all agreements, court orders, judgments, instruments
and corporate or other restrictions to which Borrower or any of its Subsidiaries
is subject, and all other matters known to any of them relating to any of the
foregoing, which agreements, court orders, judgments, instruments, restrictions
and other matters individually or in aggregate could reasonably be expected to
result in a Material Adverse Effect.  None of the documents, reports, financial
statements, certificates or other information furnished by or on behalf of
Borrower or any of its Subsidiaries to the Global Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein,

 

54

--------------------------------------------------------------------------------


 

in the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 3.12       Subsidiaries.  Schedule 3.12 sets forth the name, the
identity or corporate structure, the ownership interest, the chief executive
office, principal places of business, and, if applicable, the Federal Taxpayer
Identification Number, of each direct or indirect Subsidiary of Borrower as of
the Global Effective Date.  Schedule 3.12 also sets forth the name of each
Restricted Subsidiary and Unrestricted Subsidiary of Borrower as of the Global
Effective Date. As of the Global Effective Date, Borrower does not have any
Subsidiaries other than the Subsidiaries identified in Schedule 3.12.

 

SECTION 3.13       Insurance.  Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of Borrower and its Restricted Subsidiaries
as of the date of this Agreement.  As of the date of this Agreement, all
premiums in respect of such insurance then due have been paid.

 

SECTION 3.14       Labor Matters.  As of the Global Effective Date, there are no
strikes, lockouts or slowdowns against Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of Borrower, threatened.  The hours
worked by and payments made to employees of Borrower and its Restricted
Subsidiaries have not been in material violation of the Fair Labor Standards Act
or any other applicable Federal, state, provincial, local, territorial or
foreign law dealing with such matters.  All payments due from Borrower or any of
its Restricted Subsidiaries, or for which any claim may be made against Borrower
or any of its Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Borrower or any such Restricted Subsidiary.

 

SECTION 3.15       Priority; Security Matters.  The Combined Obligations are and
shall be at all times secured by Liens in all Collateral located in the United
States or Canada to the extent perfection has or will occur by the filing of a
UCC financing statement in the states of Louisiana, Texas, New Mexico, Oklahoma,
Alaska, Wyoming and Utah, filing a mortgage in real property records of the
parish or county in which such real property or fixtures is located (or adjacent
in the case of properties located on the Outer Continental Shelf), filing of an
instrument to create a floating charge under the laws of the Province of
Alberta, Saskatchewan and British Columbia, or by possession, and, except for
Liens permitted by Section 7.2, all such Liens shall be first priority Liens.

 

SECTION 3.16       Environmental Matters.  Except as set forth in Schedule 3.16
or, after the date of this Agreement, otherwise disclosed in writing by Borrower
to the Global Administrative Agent:

 

(a)           All facilities and Property owned or leased by Borrower or any of
its Restricted Subsidiaries have been, and continue to be, owned or leased by
Borrower or any of its Restricted Subsidiaries in compliance with all applicable
Environmental Laws except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect;

 

55

--------------------------------------------------------------------------------


 

(b)           There are no pending or, to the knowledge of Borrower, threatened
(i) claims, complaints, notices or requests for information received by Borrower
or any of its Restricted Subsidiaries with respect to any alleged violation of
any applicable Environmental Law, or (ii) complaints or notices to Borrower or
any of its Restricted Subsidiaries regarding instances which could give rise to
an Environmental Liability for Borrower or any of its Restricted Subsidiaries,
which in either case could reasonably be expected to have a Material Adverse
Effect;

 

(c)           There have been no Releases of Hazardous Materials at, on or under
any Property now or previously owned or leased by Borrower or any of its
Restricted Subsidiaries which could give rise to an Environmental Liability
which could reasonably be expected to have a Material Adverse Effect;

 

(d)           Borrower and its Restricted Subsidiaries have been issued and are
in material compliance with all permits, certificates, approvals, licenses and
other authorizations required by applicable Environmental Laws except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect;

 

(e)           No Property now or previously owned or leased by Borrower or any
of its Restricted Subsidiaries is listed or proposed for listing (with respect
to owned Property only) on the National Priorities List pursuant to CERCLA, on
the CERCLIS or on any analogous state or any Canadian federal or provincial list
of sites requiring investigation or clean-up which listing could result in the
imposition of an Environmental Liability on either Borrower or any of its
Restricted Subsidiaries which could reasonably be expected to have a Material
Adverse Effect;

 

(f)            There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any Property now or previously
owned or leased by Borrower or any of its Restricted Subsidiaries which have
been operated in non-compliance with applicable Environmental Laws which could
give rise to an Environmental Liability which could reasonably be expected to
have a Material Adverse Effect;

 

(g)           Neither Borrower nor any Restricted Subsidiary of Borrower has
directly transported or directly arranged for the transportation of any
Hazardous Material to any site which is listed or proposed for listing on the
National Priorities List pursuant to CERCLA, on the CERCLIS or on any analogous
state, provincial or territorial list or which is the subject of federal, state,
provincial, territorial or local enforcement actions or other investigations
which could give rise to an Environmental Liability which could reasonably be
expected to have a Material Adverse Effect;

 

(h)           There are no polychlorinated biphenyls or friable asbestos present
at any Property now or previously owned or leased by Borrower or any of its
Restricted Subsidiaries which ownership or use of could result in the imposition
of an Environmental Liability which could reasonably be expected to have a
Material Adverse Effect; and

 

(i)            Borrower has adopted and implemented procedures and guidelines as
Borrower has determined are reasonably appropriate to continuously ensure
compliance with applicable Environmental Laws and to identify and evaluate
events or conditions that would result in any material Environmental Liability.

 

56

--------------------------------------------------------------------------------


 

SECTION 3.17       Solvency.  Immediately after the consummation of the
Financing Transactions to occur on the Global Effective Date, (a) no Loan Party
will have unreasonably small capital with which to conduct the business in which
such Loan Party is engaged as such business is now conducted and is proposed to
be conducted following the Global Effective Date; and (b) Borrower, each other
Loan Party and Borrower and its Restricted Subsidiaries, on a consolidated
basis, will be Solvent.

 

SECTION 3.18       Use of Credit.  Neither Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.

 

SECTION 3.19       Claims and Liabilities.  Neither Borrower nor any of its
Restricted Subsidiaries has accrued any liabilities under gas purchase contracts
for gas not taken, but for which it is liable to pay if not made up and which,
if not paid, could reasonably be expected to have a Material Adverse Effect.  No
claims exist against Borrower or any of its Restricted Subsidiaries for gas
imbalances which claims if adversely determined could reasonably be expected to
have a Material Adverse Effect.  No purchaser of product supplied by Borrower or
any of its Restricted Subsidiaries has any claim against Borrower or any of its
Restricted Subsidiaries for product paid for, but for which delivery was not
taken as and when paid for, which claim if adversely determined could reasonably
be expected to have a Material Adverse Effect.

 

ARTICLE IV

Conditions

 

SECTION 4.1         Effectiveness.  This Agreement shall become effective on the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):

 

(a)           Certain Loan Documents.  The Global Administrative Agent (or its
counsel) shall have received from each party thereto either a counterpart of
each of the following documents duly executed on behalf of such party or written
evidence satisfactory to the Global Administrative Agent (which may include
telecopy transmission of a signed signature page of such document) that each
such party has duly executed for delivery to the Global Administrative Agent a
counterpart of each of the following documents which documents must be
acceptable to the Global Administrative Agent in its sole and absolute
discretion: this Agreement, the Canadian Credit Agreement and the Intercreditor
Agreement.

 

(b)           Fees and Expenses. The Global Administrative Agent, the Canadian
Administrative Agent, the Arranger and the Lenders shall have received all fees,
including the Upfront Fee, and other amounts due and payable pursuant to this
Agreement or any other Loan Document on or prior to the date hereof, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Combined Loan
Document.

 

57

--------------------------------------------------------------------------------


 

SECTION 4.2         Amendment and Restatement; Initial Loan.  The obligations of
(a) the Lenders to (i) amend and restate the Existing Credit Facilities and (ii)
make Loans or (b) any Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.2):

 

(a)           Certain Loan Documents.  The Global Administrative Agent (or its
counsel) shall have received from each party thereto either a counterpart of
each of the following documents duly executed on behalf of such party or written
evidence satisfactory to the Global Administrative Agent (which may include
telecopy transmission of a signed signature page of such document) that each
such party has duly executed for delivery to the Global Administrative Agent a
counterpart of each of the following documents: a Subsidiary Guaranty from each
of Forest Oil Permian and Wiser Oil, the Fee Letter, the Pledge Agreement
required by Section 4.2(e), the First Amendments to Mortgage executed by
Borrower as required by Section 4.2(f)(i), the Mortgages executed by Borrower,
Forest Oil Permian and Wiser Oil, as required by Section 4.2(f)(ii), and all
related financing statements and other filings.

 

(b)           Canadian Loan Documents.  The Global Administrative Agent shall
have received copies of the executed Canadian Loan Documents (other than the
Canadian Credit Agreement).

 

(c)           Opinions of Counsel.  The Global Administrative Agent shall have
received opinions dated the Global Effective Date, addressed to the Global
Administrative Agent, the other Agents and all Lenders, from (i) Vinson & Elkins
L.L.P., counsel to Borrower, in substantially the form attached hereto as
Exhibit A-1, and (ii) local counsel in the States of Texas, Louisiana, New
Mexico, Oklahoma, Utah, Wyoming and Alaska, substantially in the forms attached
as Exhibit A-2 through Exhibit A-8.

 

(d)           Organizational Documents.  The Global Administrative Agent shall
have received a certificate of an Authorized Officer of each Loan Party dated as
of the Global Effective Date, certifying:

 

(i)            that attached to each such certificate are (A) a true and
complete copy of the Organic Documents of such Loan Party, as the case may be,
as in effect on the Global Effective Date, (B) a true and complete copy of a
certificate from the Governmental Authority of the state of such entity’s
organization certifying that such entity is duly organized and validly existing
in such state, and (C) a true and complete copy of a certificate from the
appropriate Governmental Authority of each state (without duplication)
certifying that such entity is duly qualified and in good standing (including
with respect to the payment of franchise taxes, if any) to transact business in
such state as a foreign corporation or other entity, if the failure to be so
qualified or in good standing could reasonably be expected to have a Material
Adverse Effect;

 

(ii)           that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors or management committee of
such Loan Party, as applicable, authorizing the execution, delivery and
performance of such of the Loan Documents to which such Loan Party is or is
intended to be a party; and

 

58

--------------------------------------------------------------------------------


 

(iii)          as to the incumbency and specimen signature of each officer of
such Loan Party executing such of the Loan Documents to which such Loan Party is
or is intended to be a party.

 

(e)           Pledge Agreement.  The Global Administrative Agent shall have
received counterparts of a Pledge Agreement, dated as of the Global Effective
Date, duly executed and delivered by Borrower, together with the following:

 

(i)            stock certificates representing all the outstanding Equity
Interests of each Restricted Subsidiary owned by or on behalf of Borrower as of
the Global Effective Date after giving effect to the Financing Transactions
(except that Equity Interests of a Restricted Subsidiary that is a Foreign
Subsidiary shall be limited to 65% of the total combined voting power of all
classes of voting Equity Interests of such Foreign Subsidiary), and stock powers
and instruments of transfer, endorsed in blank, with respect to such stock
certificates, or, if any securities pledged pursuant to the Pledge Agreement are
uncertificated securities, confirmation and evidence satisfactory to the Global
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Global Administrative
Agent in accordance with the Uniform Commercial Code, as in effect in the State
of New York;

 

(ii)           all documents and instruments, including Uniform Commercial Code
Financing Statements (Form UCC-1), required by law or reasonably requested by
the Global Administrative Agent to be filed, registered or recorded to create or
perfect the Liens intended to be created under the Pledge Agreement.

 

(f)            First Amendment to Mortgage; Mortgages.  The Global
Administrative Agent shall have received counterparts of:

 

(i)            duly-executed First Amendments to Mortgage from Borrower;

 

(ii)           duly-executed Mortgages from Borrower, Forest Oil Permian and
Wiser Oil encumbering various Oil and Gas Properties which, along with the Oil
and Gas Properties encumbered by the other Security Documents, constitute at
least 75% of the Loan Value of the Borrowing Base Properties, from Borrower,
Forest Oil Permian and Wiser Oil; and

 

(iii)          executed copies of proper Uniform Commercial Code Form UCC-3
termination statements necessary to release all Liens and other rights of any
Person previously granted by any Person in any Collateral described in the
Mortgages(except Liens permitted pursuant to Section 7.2), together with such
other Uniform Commercial Code Form UCC-3 termination statements as the Global
Administrative Agent may reasonably request.

 

(g)           UCC Searches.  The Global Administrative Agent shall have received
(i) the UCC Searches, all dated reasonably close to the Global Effective Date,
in the discretion of the Global Administrative Agent and in form and substance
satisfactory to the Global Administrative Agent, and (ii) evidence reasonably
satisfactory to the Global Administrative Agent that the Liens

 

59

--------------------------------------------------------------------------------


 

indicated by the financing statements (or similar documents) in such UCC
Searches are permitted by Section 7.2 or have been released.

 

(h)           Priority; Security Interest.  The Collateral and Borrowing Base
Properties shall be free and clear of all Liens, except Liens permitted by
Section 7.2.  All filings, notices, recordings and other action necessary to
perfect the Liens in the Collateral shall have been made, given or accomplished
or arrangements for the completion thereof satisfactory to the Global
Administrative Agent and its counsel shall have been made and all filing fees
and other expenses related to such actions either have been paid in full or
arrangements have been made for their payment in full which are satisfactory to
the Global Administrative Agent.

 

(i)            Approvals and Consents.  The Global Administrative Agent shall
have received copies of all Governmental Approvals and third party consents and
approvals necessary or advisable in connection with the Financing Transactions.

 

(j)            Insurance.  The Global Administrative Agent and the Lenders shall
have received certificates, dated within fifteen (15) days of the Global
Effective Date, from Borrower’s insurers certifying (i) compliance with all of
the insurance required by Section 5.7 and by the Security Documents and (ii)
that such insurance is in full force and effect.

 

(k)           Initial Reserve Report.  The Global Administrative Agent and the
Lenders shall have received and shall be satisfied with the contents, results
and scope of the Initial Reserve Report.

 

(l)            Hedging Agreements.  The Global Administrative Agent shall have
received a list of any Hedging Agreements currently in existence with respect to
Borrower or any of its Restricted Subsidiaries.

 

(m)          Floating Charge.  The Global Administrative Agent shall have
received satisfactory evidence that substantially all of the Properties
(including all Oil and Gas Properties) of Borrower and the Restricted
Subsidiaries (including Canadian Borrowers) located in Canada are subject to a
floating charge in favor of the Canadian Administrative Agent for the benefit of
the Canadian Lenders.

 

(n)           Financial Statements.  The Global Administrative Agent shall have
received the financial statements described in Section 3.4 hereof.

 

(o)           Global Effectiveness Notice.  The Global Administrative Agent
shall have received the Global Effectiveness Notice.

 

(p)           Other Documents.  The Global Administrative Agent shall have
received such other legal opinions, information, approvals, instruments and
documents as the Global Administrative Agent or its counsel may have reasonably
requested.

 

(q)           Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by and on behalf of Borrower or any other Loan Party shall be in
form and substance reasonably satisfactory to the Global Administrative Agent
and its counsel.

 

60

--------------------------------------------------------------------------------


 

The Global Administrative Agent shall notify Borrower, the other Agents and the
Lenders of the Global Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of (a) the Lenders to
(i) amend and restate the Existing Credit Facilities and (ii) make Loans and (b)
any Issuing Bank to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.2) at or prior to 3:00 p.m., New York City time, on September 30,
2004 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

SECTION 4.3         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)           Representations and Warranties.  At the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the representations and
warranties of each Loan Party set forth in the Loan Documents to which it is a
party shall be true and correct on and as of such date after giving effect to
such funding and to the intended use thereof in all material respects as if made
on and as of such date (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date).

 

(b)           No Defaults.  At the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default shall have occurred and be
continuing and Borrower shall be in compliance with the financial covenants set
forth in Article VI.

 

(c)           No Material Adverse Effect.  At the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, no event or events shall have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

(d)           Borrowing Request.  The Global Administrative Agent shall have
received a Borrowing Request for any Borrowing.  Each Borrowing and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

Affirmative Covenants

 

Borrower agrees with the Global Administrative Agent, the other Agents, any
Issuing Bank and each Lender that, until the Commitments have expired or been
terminated and Obligations shall have been paid and performed in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, Borrower will perform the obligations set forth in
this Article.

 

61

--------------------------------------------------------------------------------


 

SECTION 5.1         Financial Reporting; Ratings Change; Notices and Other
Information.  Borrower will furnish, or will cause to be furnished, to each
Lender, each Canadian Lender, the Global Administrative Agent and the Canadian
Administrative Agent the following financial statements, reports, notices and
information:

 

(a)           Within 20 days after such financials are initially required to be
filed with the Commission, a copy of Borrower’s audited annual report for the
applicable fiscal year, including therein a consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Borrower and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)           Within 20 days after such financials are initially required to be
filed with the Commission commencing with the fiscal quarter ending September
30, 2004, Borrower’s consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for the
applicable fiscal quarter and the then-elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by an Authorized Officer as presenting
fairly in all material respects the financial condition and results of
operations of Borrower and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)           Concurrently with any delivery of financial statements under
clause (a) or (b) above, a compliance certificate, in substantially the form of
Exhibit C or any other form approved by the Global Administrative Agent,
executed by an Authorized Officer of Borrower (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Article VI, and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)           Promptly after the sending or filing thereof, copies of all
material public filings, reports and communications from Borrower, and all
reports, proxy statements and registration statements which Borrower or any of
its Subsidiaries files with the Commission or any national securities exchange;

 

(e)           At any time when availability under this Agreement and the
Canadian Credit Agreement is governed by the Global Borrowing Base, by March
15th of each year, a Reserve Report prepared by Borrower and audited by an
Approved Engineer (the “Independent Reserve Report”), and by September 15th of
each year, a Reserve Report prepared by Borrower (subject to the proviso
contained in the first sentence of Section 2.7(c)), utilizing the customary
discount

 

62

--------------------------------------------------------------------------------


 

rates and price deck of the Global Administrative Agent and in form and
substance acceptable to the Global Administrative Agent (the “Internal Reserve
Report”);

 

(f)            At any time when (i) availability under this Agreement and the
Canadian Credit Agreement is not governed by the Global Borrowing Base and (ii)
the Senior Debt Rating issued by S&P and Moody’s is less than “BBB-” or “Baa3,”
respectively, then, concurrently with the delivery of any Reserve Report, a
completed certificate calculating and certifying the Present Value of the
Properties of Borrower and its Restricted Subsidiaries as of the effective date
of such Reserve Report, executed on behalf of Borrower by an Authorized Officer,
provided, that such Present Value calculation shall not be considered effective
for purposes of this Agreement if the Global Administrative Agent determines,
acting reasonably, that either (i) the calculations used to determine such
Present Value as so certified and calculated by Borrower were not based on the
customary discount rates and price deck of the Global Administrative Agent or
(ii) the calculations used to determine such Present Value are incorrect or
mistaken, it being understood that in the event that the Global Administrative
Agent believes that the circumstances described in either clause (i) or clause
(ii) above have occurred, the Global Administrative Agent shall promptly notify
Borrower, and Borrower and the Global Administrative Agent will cooperate to
determine the appropriate amount for such Present Value.

 

(g)           Within ten (10) days after the end of each calendar quarter, a
certificate specifying any sales, transfer, assignments or other dispositions of
Property of Borrower or any of its Restricted Subsidiaries governed by
subsections (d), (e), (f) or (g) of Section 7.5 occurring during such calendar
month, executed on behalf of Borrower by an Authorized Officer; and

 

(h)           Promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Borrower
or any Restricted Subsidiary, including, without limitation, any requested
Internal Reserve Report, or compliance with the terms of this Agreement, as the
Global Administrative Agent or any Lender may reasonably request.

 

SECTION 5.2         Notice of Material Events.

 

(a)           Promptly, and in any event within three (3) Business Days of
Borrower or any of its Restricted Subsidiaries becoming aware of the following
events, Borrower will furnish to the Global Administrative Agent and each Lender
written notice of the following:

 

(i)            the occurrence of any Default;

 

(ii)           an announcement by Moody’s or S&P of a change in (A) the Senior
Debt Rating or (B) any other rating of Borrower or any of its Subsidiaries;

 

(iii)          the incurrence, or any proposed incurrence, of Senior Notes by
Borrower or any of its Restricted Subsidiaries; and

 

(iv)          any sales, transfer, assignments or other dispositions of Property
of Borrower or any of its Restricted Subsidiaries governed by subsections (d),
(e), (f) (but only if such transaction involves the sale of assets for a value
in excess of two percent

 

63

--------------------------------------------------------------------------------


 

(2%) of the lesser of (A) the Global Borrowing Base, if in effect, and (B) the
Combined Commitments or (g) of Section 7.5;

 

(b)           Promptly, and in any event within thirty (30) days of Borrower or
any of its Restricted Subsidiaries becoming aware of the following events,
Borrower will furnish to the Global Administrative Agent and each Lender written
notice of the following:

 

(i)            (A) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting
Borrower or any of its Restricted Subsidiaries thereof or (B) the occurrence of
any adverse development with respect to any action, suit or proceeding
previously disclosed to the Global Administrative Agent or the Lenders pursuant
to this Agreement, in each case if such action, suit, proceeding or development
could reasonably be expected to result in a Material Adverse Effect;

 

(ii)           the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of Borrower and its Restricted Subsidiaries in an aggregate
amount which could reasonably be expected to have a Material Adverse Effect;

 

(iii)          any and all enforcement, cleanup, removal or other governmental
or regulatory actions instituted, completed or threatened or other environmental
claims against Borrower or any of their Restricted Subsidiaries or any of their
Properties pursuant to any applicable Environmental Laws which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

 

(iv)          any default under one or more Hedging Agreements which results in
an obligation of Borrower or any of its Restricted Subsidiaries to make one or
more payments in an aggregate amount in excess of U.S.$15,000,000; and

 

(v)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

(c)           Each notice delivered under this Section shall be accompanied by a
statement of an Authorized Officer of Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

SECTION 5.3         Information Regarding Collateral.  Borrower will furnish to
the Global Administrative Agent promptly, and in any event within thirty (30)
days upon becoming aware of the following changes, written notice of any change
(a) in Borrower’s or any Restricted Subsidiary’s corporate name or in any trade
name used to identify Borrower or such Restricted Subsidiary in the conduct of
its business or in the ownership of any of its Properties, (b) in the location
of Borrower’s or any Restricted Subsidiary’s chief executive office or its
principal place of business, (c) in Borrower’s or any Restricted Subsidiary’s
state of incorporation or formation, (d) in Borrower’s or any Restricted
Subsidiary’s identity or corporate structure, (e) in any Loan Party’s
organizational identification number or any other such similar number
identifying such Loan Party, and (f) in the location of any Collateral located
in Canada to any jurisdiction in which any registration of, or in respect of,
the Debenture (as defined in the Canadian Credit

 

64

--------------------------------------------------------------------------------


 

Agreement) may not be effective to protect the Lien created thereunder,
including, without limitation, information regarding the time of such
relocation, the items being relocated and the intended new locality of such
items.

 

SECTION 5.4         Existence; Conduct of Business.  Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except where the failure to so preserve, renew or keep in full force
and effect such rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks or trade names could not reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 5.5         Payment of Obligations.  Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including liabilities
for Taxes, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation, and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.6         Maintenance of Properties.  Borrower will, and will cause
each of its Restricted Subsidiaries to, keep, preserve, protect and maintain all
Properties material to the conduct of its business in good repair, working order
and condition, and make necessary and proper repairs, renewals and replacements
so that its business, and the respective businesses of its Restricted
Subsidiaries, carried on in connection therewith may be properly conducted at
all times in accordance with standard industry practices unless the (i) Borrower
or the respective Restricted Subsidiary determines in good faith that the
continued maintenance of any of its Properties is no longer economically
desirable or (ii) the failure to so keep, preserve, protect and maintain such
Properties or the failure to make such repairs, renewals or replacements could
not reasonably be expected to result in a Material Adverse Effect.  In
particular, Borrower will, and will cause each of its Restricted Subsidiaries
to, operate or cause to be operated its Oil and Gas Properties as a reasonable
and prudent operator.

 

SECTION 5.7         Insurance.  Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies insurance in such amounts and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations.  The Global
Administrative Agent, on behalf of the Lenders, will be named as sole loss payee
and additional insured, as appropriate, with respect to such insurance. 
Borrower will furnish to the Lenders, upon request of the Global Administrative
Agent, information in reasonable detail as to the insurance so maintained.

 

SECTION 5.8         Casualty and Condemnation.  Borrower (a) will furnish to the
Global Administrative Agent and the Lenders written notice promptly, and in any
event within three (3) Business Days of the occurrence, of any Casualty Event to
any Collateral or the commencement of any action or proceeding for the taking of
any material portion of the Collateral or any part

 

65

--------------------------------------------------------------------------------


 

thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding and (b) will ensure that the Net Proceeds of any such event
(whether in the form of insurance proceeds, condemnation awards or otherwise)
are collected and applied in accordance with the applicable provisions of the
Combined Loan Documents.

 

SECTION 5.9         Books and Records; Inspection and Audit Rights.  Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives or
agents designated by the Global Administrative Agent or any Lender (including
any consultants, accountants, lawyers and appraisers), upon reasonable prior
notice and at the reasonable cost and expense of Borrower, to visit and inspect
its Properties, including, without limitation, the Oil and Gas Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

SECTION 5.10       Compliance with Laws.  Borrower will, and will cause each of
its Subsidiaries to, comply with all Governmental Rules applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.11       Use of Proceeds and Letters of Credit.  Borrower will, and
will cause each Subsidiary to, use the proceeds of the Loans (a) to refinance
existing Indebtedness of Borrower and its Subsidiaries, (b) to reimburse each
Issuing Bank for LC Disbursements in accordance with Section 2.4(e), or (c) for
Borrower’s and its Subsidiaries’ general corporate purposes, including any
non-hostile acquisitions.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulation U.  Letters of Credit will
be issued only to support normal and customary oil and gas operations undertaken
by Borrower or any of its Subsidiaries in the ordinary course of its business.

 

SECTION 5.12       Additional Subsidiaries.  If any additional Subsidiary of
Borrower is formed or acquired after the Global Effective Date, Borrower will
notify the Global Administrative Agent and the Lenders thereof and whether such
Subsidiary is an Unrestricted Subsidiary or a Restricted Subsidiary.  If any
Restricted Subsidiary as of the date of its formation, its acquisition or at any
time thereafter has a total asset value in excess of U.S.$25,000,000 (or its
equivalent in other currencies) and has incurred Indebtedness or Guaranteed
Indebtedness in excess of U.S.$5,000,000 (or its equivalent in other currencies)
in favor of any Person other than a Loan Party, then Borrower will cause such
Subsidiary (unless such Subsidiary is a Foreign Subsidiary) to (a) execute a
Subsidiary Guaranty within 30 days after such Subsidiary is formed or acquired
or it is determined to have the requisite total asset value and Indebtedness
owed to third parties and (b) if the Senior Debt Rating of Borrower issued by
both S&P and Moody’s is equal to or lower than “BB+” or “Ba1,” respectively, (i)
execute a Mortgage (to the extent necessary to comply with Section 5.15) and
promptly take such actions to create and perfect Liens on such Subsidiary’s
assets to secure the Obligations as the Global Administrative Agent shall
reasonably request, (ii) pledge or cause to be pledged all Equity Interests in
such Restricted Subsidiary pursuant to a Pledge Agreement within 30 days

 

66

--------------------------------------------------------------------------------


 

after such Subsidiary is formed or acquired (except that, if such Subsidiary is
a Foreign Subsidiary, Equity Interests of such Subsidiary to be pledged pursuant
to such Pledge Agreement may be limited to 65% of the total combined voting
power of all classes of voting Equity Interests of such Subsidiary) and (iii)
cause any and all such Persons (except Borrower) pledging such Equity Interests
pursuant to a Pledge Agreement to execute a Subsidiary Guaranty but only if such
Person has not heretofore executed a Subsidiary Guaranty.

 

SECTION 5.13       Unrestricted Subsidiaries.  Borrower:

 

(a)           will cause the management, business and affairs of each of
Borrower and its Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting any Property of Borrower and
its respective Subsidiaries to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from Borrower and the Restricted Subsidiaries;

 

(b)           except as permitted by Section 7.1(c), will not, and will not
permit any of the Restricted Subsidiaries to, incur, assume, Guarantee or be or
become liable for any Indebtedness of any of the Unrestricted Subsidiaries; and

 

(c)           will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Indebtedness of, any Restricted Subsidiary.

 

SECTION 5.14       Environmental Matters.

 

(a)           Borrower will, and will cause each of its Restricted Subsidiaries
to, comply in all material respects with all Environmental Laws now or hereafter
applicable to Borrower or its Restricted Subsidiaries, and shall obtain, at or
prior to the time required by applicable Environmental Laws, all environmental,
health and safety permits, licenses and other authorizations necessary for its
operations and maintain such authorizations in full force and effect, except to
the extent failure to have any such permit, license or authorization could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Borrower will, and will cause each of its Restricted Subsidiaries
to, promptly furnish to the Global Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by Borrower or its Restricted Subsidiaries, to the effect that, in connection
with its ownership or use of its Properties or the conduct of its business, it
may be potentially responsible with respect to any investigation or clean-up of
Hazardous Material at any location, except to the extent any such investigation
or clean-up could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.15       Further Assurances.

 

(a)           Borrower will, and will cause each other Loan Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any applicable law, or which

 

67

--------------------------------------------------------------------------------


 

the Global Administrative Agent or the Majority Lenders may reasonably request,
to effect the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.  Borrower also agrees to provide to the Global
Administrative Agent, from time to time upon reasonable request of the Global
Administrative Agent, information which is in the possession of Borrower or its
Restricted Subsidiaries or otherwise reasonably obtainable by any of them,
reasonably satisfactory to the Global Administrative Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents.  The Security Documents shall remain in effect at all times unless
otherwise released pursuant to the terms of this Agreement; provided, however,
that if at any time Borrower’s Senior Debt Rating issued by either S&P or
Moody’s is “BBB-” or “Baa3,” respectively, or higher (provided that there is not
at such time a difference between such ratings of more than one (1) ratings
level), then upon written request of Borrower to the Global Administrative
Agent, the Global Administrative Agent shall use reasonable efforts to promptly
(i) release all of the Collateral from the Liens of the Security Documents and
(ii) release each Loan Party (as defined herein and in the Canadian Credit
Agreement) from its Subsidiary Guaranty and its Guaranty (as defined in the
Canadian Credit Agreement); provided, further, that if, after such release of
any or all Loan Parties under the Security Documents, Borrower’s Senior Debt
Rating subsequently falls such that the Senior Debt Rating issued by both S&P
and Moody’s is “BB+” and “Ba1,” respectively, or lower, then Borrower will, and
will cause each other Loan Party to, re-execute and re-deliver to the Global
Administrative Agent any and all Security Documents that are required to be
delivered pursuant to the terms and provisions of this Agreement and the
Canadian Credit Agreement.

 

(b)           Borrower hereby authorizes the Global Administrative Agent and the
Lenders to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral without the signature of
Borrower or any other Loan Party where permitted by law.  A carbon, photographic
or other reproduction of the Security Documents or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.  The Global Administrative Agent will promptly
send Borrower any financing or continuation statements it files without the
signature of Borrower or any other Loan Party and the Global Administrative
Agent will promptly send Borrower the filing or recordation information with
respect thereto.

 

(c)           Unless Borrower’s Senior Debt Rating issued by either S&P or
Moody’s is “BBB-” or “Baa3,” respectively, or higher (provided that there is not
at such time a difference between such ratings of more than one (1) rating
level), in which case this Section 5.15(c) shall not apply, if at any time the
Global Administrative Agent shall have received currently effective, duly
executed Loan Documents (including, but not limited to, (A) in the case of
Restricted Subsidiaries whose Oil and Gas Properties are to be mortgaged
pursuant to this Section 5.15(c), (1) a Subsidiary Guaranty, (2) a pledge of all
Equity Interests in such Restricted Subsidiary pursuant to a Pledge Agreement
and (3) a Mortgage and (B) in the case of Borrower, a Mortgage) encumbering Oil
and Gas Properties of Borrower and its Restricted Subsidiaries constituting (i)
less than 75% of the Present Value of Oil and Gas Properties of Borrower and its
Restricted Subsidiaries or (ii) at any time that the Allocated U.S. Borrowing
Base is in effect,  Oil and Gas Properties of Borrower and its Restricted
Subsidiaries located in the United States with a Present Value that is less than
1.875 times the amount of the Allocated U.S. Borrowing

 

68

--------------------------------------------------------------------------------


 

Base then in effect, or (iii) at any time that the Allocated Canadian Borrowing
Base is in effect, Oil and Gas Properties of Borrower and its Restricted
Subsidiaries located in Canada with a Present Value that is less than 1.875
times the amount of the Allocated Canadian Borrowing Base then in effect, then
Borrower will, and/or will cause its Restricted Subsidiaries to, execute and
deliver to the Global Administrative Agent supplemental or additional Security
Documents, in form and substance reasonably satisfactory to the Global
Administrative Agent and its counsel (including, but not limited to, (A) in the
case of Restricted Subsidiaries whose Oil and Gas Properties are to be mortgaged
pursuant to this Section 5.15(c), (1) a Subsidiary Guaranty, (2) a pledge of all
Equity Interests in such Restricted Subsidiary pursuant to a Pledge Agreement
and (3) a Mortgage and (B) in the case of Borrower, a Mortgage), covering
additional Oil and Gas Properties of Borrower and its Restricted Subsidiaries
not then encumbered by any Combined Loan Documents such that the Global
Administrative Agent shall have received currently effective duly-executed
Security Documents (A) encumbering Oil and Gas Properties of Borrower and its
Restricted Subsidiaries constituting 75% or more of the Present Value of Oil and
Gas Properties of Borrower and its Restricted Subsidiaries, and (B) at any time
that the Allocated U.S. Borrowing Base is in effect, encumbering Oil and Gas
Properties of Borrower and its Restricted Subsidiaries located in the United
States with a Present Value constituting at least 1.875 times the Allocated U.S.
Borrowing Base, and (C) at any time Allocated Canadian Borrowing Base is in
effect, encumbering Oil and Gas Properties of Borrower and its Restricted
Subsidiaries located in Canada with a Present Value constituting at least 1.875
times the Allocated Canadian Borrowing Base; provided, however, that in the
event of a failure to comply with the terms and provisions of this Section
5.15(c), the Borrower will, and/or will cause its Restricted Subsidiaries to,
cure such default within 90 days following the occurrence thereof.

 

ARTICLE VI

Financial Covenants

 

Borrower agrees with the Global Administrative Agent, the other Agents, any
Issuing Bank, and each Lender that, until the Commitments have expired or been
terminated and Obligations shall have been paid and performed in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, Borrower will perform the obligations set forth in
this Article.

 

SECTION 6.1         Ratio of Total Debt to EBITDA.  Borrower will not permit its
ratio of Total Debt outstanding to EBITDA (calculated for the last four
consecutive fiscal quarter period then most recently ended for which financial
statements are available) at any time to be greater than 3.50 to 1.00.

 

SECTION 6.2         Ratio of Present Value to Total Debt.  If (i) availability
under this Agreement and the Canadian Credit Agreement is not governed by the
Global Borrowing Base and (ii) the Senior Debt Rating issued by either S&P or
Moody’s is not equal to or higher than “BBB-” or “Baa3,” respectively, then
Borrower will not permit its ratio of Present Value to Total Debt outstanding to
be less than 1.50 to 1.00; provided, however, that “proved developed producing
oil and gas reserves” (as defined by the Commission in its standards and
guidelines) shall at all times constitute at least seventy percent (70%) of
Present Value.

 

69

--------------------------------------------------------------------------------


 

ARTICLE VII

Negative Covenants

 

Borrower agrees with the Global Administrative Agent, the other Agents, any
Issuing Bank, and each Lender that, until the Commitments have expired or been
terminated and Obligations shall have been paid and performed in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, Borrower will perform the obligations set forth in
this Article.

 

SECTION 7.1         Indebtedness; Certain Equity Securities.

 

(a)           Borrower will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:

 

(i)            Indebtedness created under the Combined Loan Documents;

 

(ii)           Senior Notes in an aggregate principal amount not to exceed at
any one time U.S.$1,000,000,000;

 

(iii)          Indebtedness of Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to Borrower or any other Restricted Subsidiary that is
subordinated to the Combined Obligations (other than Hedging Obligations) in
form and substance reasonably satisfactory to the Global Administrative Agent;

 

(iv)          (A) Guarantees by Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of Borrower or any other Subsidiary, in each
case existing as of the date hereof and set forth in Schedule 7.1(a)(iv)(A); and
(B) other Guarantees by Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of Borrower or any other Subsidiary; provided that
with respect to clause (B), the Guarantees by Borrower or any other Loan Party
of Indebtedness of any Unrestricted Subsidiary shall not exceed at any time
U.S.$10,000,000 in the aggregate and shall be subject to Section 7.4;

 

(v)           Indebtedness of any Person that becomes a Restricted Subsidiary
after the Global Effective Date; provided that (A) such Indebtedness exists at
the time such Person becomes a Restricted Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary and (B) the aggregate principal amount of Indebtedness permitted by
this clause (v) and clause (viii) shall not exceed U.S.$50,000,000 at any time
outstanding;

 

(vi)          Indebtedness of Borrower and its Restricted Subsidiaries secured
by Liens permitted by Section 7.2(e) up to but not exceeding U.S.$25,000,000 at
any one time outstanding;

 

(vii)         Capital Lease Obligations of Borrower and its Restricted
Subsidiaries secured by Liens permitted by Section 7.2(i) hereof up to but not
exceeding U.S.$10,000,000 at any one time outstanding; and

 

 

70

--------------------------------------------------------------------------------


 

(viii)        other Indebtedness of Borrower and its Restricted Subsidiaries in
an aggregate principal amount not exceeding U.S.$25,000,000 at any time
outstanding.

 

(b)           Borrower will not, and will not permit any Restricted Subsidiary
to, issue any Preferred Equity Interest.

 

(c)           Borrower will not permit any of the Unrestricted Subsidiaries to
create, incur or suffer to exist any Indebtedness except:

 

(i)            Non-Recourse Debt in an aggregate principal amount not to exceed
U.S.500,000,000 at any time outstanding, and

 

(ii)           letter of credit or bank guarantee reimbursement obligations of
such Unrestricted Subsidiary in an amount not to exceed U.S.$25,000,000 in the
aggregate at any one time outstanding, provided that stated principal amount of
all such reimbursement obligations so Guaranteed shall be considered Investments
and be subject to the aggregate limitation on Investments in Unrestricted
Subsidiaries imposed under Section 7.4(h).

 

SECTION 7.2         Liens.  Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any Property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)           Liens created under the Combined Loan Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any Property or asset of Borrower or any Restricted
Subsidiary existing on the Global Effective Date and set forth in Schedule 7.2;
provided that (i) such Lien shall not apply to any other Property or asset of
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Global Effective Date;

 

(d)           any Lien existing on any Property or asset prior to the
acquisition thereof by Borrower or any Restricted Subsidiary or existing on any
Property or asset of any Person that becomes a Restricted Subsidiary after the
Global Effective Date prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
Property or assets of Borrower or any Restricted Subsidiary, and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be;

 

(e)           any Liens on assets acquired, constructed or improved by Borrower
or any Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (v) or (vi) of Section 7.1(a), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 80% of the cost of

 

71

--------------------------------------------------------------------------------


 

acquiring, constructing or improving such fixed or capital assets, and (iv) such
Liens shall not apply to any other Property of Borrower or any of its Restricted
Subsidiaries;

 

(f)            any Liens for farm-in, farm-out, joint operating, area of mutual
interest agreements or similar agreements entered into by Borrower and its
Restricted Subsidiaries in the ordinary course of business and which Borrower or
such Restricted Subsidiary determines in good faith to be necessary for or
advantageous to the economic development of their Properties;

 

(g)           additional Liens upon real and/or personal Property created after
the date hereof, provided that the aggregate Indebtedness secured thereby and
incurred on and after the date hereof shall not exceed U.S.$10,000,000 in the
aggregate at any one time outstanding;

 

(h)           any Liens created pursuant to any Hedging Agreement (i) with any
Lender or any Affiliate of such Lender, or (ii) with any other Person, provided
that the aggregate value of the obligation secured by all such Liens permitted
by this clause (ii) shall not exceed U.S.$25,000,000 in the aggregate at any one
time outstanding and no such Liens shall extend to any Hydrocarbon Interests;

 

(i)            Liens to secure Capital Lease Obligations permitted under Section
7.1(a)(vii); provided that such Liens attach only to Property subject of such
Capital Lease Obligation;

 

(j)            Liens securing obligations of a Subsidiary of Canadian Forest to
a Canadian Borrower and obligations of a Canadian Borrower to another Canadian
Borrower; and

 

(k)           any extension, renewal or replacement of the foregoing, provided
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or Property (other than a substitution of like Property).

 

SECTION 7.3         Fundamental Changes.

 

(a)           Borrower will not, and will not permit any Restricted Subsidiary
to, merge into or consolidate or amalgamate with any other Person, or permit any
other Person to merge into or consolidate or amalgamate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Restricted Subsidiary may merge into Borrower in a transaction in which Borrower
is the surviving corporation, (ii) any Restricted Subsidiary may merge into any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and (if any party to such merger is a Loan Party) is a
Loan Party, (iii) any Restricted Subsidiary (other than a Loan Party) may
liquidate or dissolve if Borrower determines in good faith that such liquidation
or dissolution is in the best interests of Borrower and is not materially
disadvantageous to the Lenders, and (iv) Borrower or any Restricted Subsidiary
may merge or consolidate with any other Person if in the case of a merger or
consolidation of Borrower, Borrower is the surviving corporation, and, in any
other case, the surviving corporation is a wholly-owned Restricted Subsidiary
and such Restricted Subsidiary (x) has complied with the requirements of
Section 5.12 and (y) shall have assumed and ratified all obligations of any
Restricted Subsidiary involved in such merger pursuant to documentation in form
and substance satisfactory to the Global Administrative Agent.

 

72

--------------------------------------------------------------------------------


 

(b)           Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 7.4         Investments, Loans, Advances, Guarantees and Acquisitions. 
Borrower will not, and will not permit any Restricted Subsidiary to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Restricted Subsidiary prior to such merger) any Equity Interests in or evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness of, or make or permit to exist any
Investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a)           Permitted Investments;

 

(b)           Investments existing on the date of this Agreement and set forth
on Schedule 7.4;

 

(c)           Investments by Borrower and its Restricted Subsidiaries in Equity
Interests in Restricted Subsidiaries and Indebtedness of Borrower or a
Restricted Subsidiary permitted by Section 7.1(a)(iii); provided that (i) the
aggregate amount of Investments by Restricted Subsidiaries in and Guarantees by
Restricted Subsidiaries of Indebtedness of, Foreign Subsidiaries (other than
Foreign Subsidiaries constituting Canadian Borrowers and 3189503) and other
Restricted Subsidiaries relating to Oil and Gas Properties not located within
the geographic boundaries of the United States of America (including all
Investments existing on the Global Effective Date) shall not exceed
U.S.$100,000,000 at any time outstanding, and (ii) any Foreign Subsidiary or any
other Restricted Subsidiary owning Oil and Gas Properties not located within the
geographic boundaries of the United States of America may make Investments in
any of its wholly-owned direct or indirect Restricted Subsidiaries to the extent
of the net income of such Foreign Subsidiary or the net income attributable to
such Oil and Gas Properties;

 

(d)           one or more substantially contemporaneous Investments in Equity
Interests of any Person owning Oil and Gas Properties which, after giving effect
to such Investments, will be a Restricted Subsidiary or will be merged into or
with a Restricted Subsidiary; provided that (i) as a result of such Investments,
such Person becomes a wholly-owned Restricted Subsidiary and has complied with
the requirements of Section 5.12, and (ii) no Default would result from such
Person becoming a Restricted Subsidiary;

 

(e)           Guarantees constituting Indebtedness permitted by Section 7.1;
provided that (i) a Restricted Subsidiary shall not Guarantee any other
Indebtedness unless such Restricted Subsidiary also has Guaranteed the
Obligations pursuant to a Subsidiary Guaranty delivered pursuant to Article IV
on the Global Effective Date or pursuant to Section 5.12, and (ii) the aggregate
principal amount of Indebtedness of Foreign Subsidiaries that is Guaranteed by
any Restricted Subsidiary shall be subject to the limitation set forth in clause
(c) above;

 

73

--------------------------------------------------------------------------------


 

(f)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(g)           Investments in Oil and Gas Properties;

 

(h)           (i) Investments in Unrestricted Subsidiaries existing as of the
date hereof and set forth in Schedule 7.4, and (ii) other Investments in
Unrestricted Subsidiaries (including Investments in the form of Guarantees of
letter of credit or bank guarantee reimbursement obligations of an Unrestricted
Subsidiary in an amount not to exceed U.S.$10,000,000 at any one time
outstanding) up to but not exceeding U.S.$150,000,000 (or the equivalent in
other currencies) in the aggregate plus the net cash proceeds of any issuance of
Equity Interests which is applied simultaneously or substantially simultaneously
for an Investment, including, without limitation, Investments in Unrestricted
Subsidiaries; provided that any cash dividends received by Borrower or any
Restricted Subsidiary from an Unrestricted Subsidiary, up to the amount of the
Investments in such Unrestricted Subsidiary, shall reduce pro tanto the
aggregate amount of the Investments in such Unrestricted Subsidiary for purposes
of calculating compliance with such U.S.$150,000,000 limitation; and

 

(i)            additional Investments in an aggregate principal amount not to
exceed U.S.$25,000,000 at any one time outstanding.

 

SECTION 7.5         Asset Sales.  Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
Property or asset, including any Equity Interest owned by it, nor will Borrower
permit any of it Restricted Subsidiaries to issue any additional Equity Interest
in such Restricted Subsidiary, except:

 

(a)           sales or other dispositions of inventory, used or surplus
equipment and Permitted Investments in the ordinary course of business;

 

(b)           sales, transfers and dispositions of Property to Borrower or a
Restricted Subsidiary (including the transfer of Oil and Gas Properties into
newly created limited partnerships or limited liability companies, all of the
Equity Interests of which are directly or indirectly owned by Borrower and/or
its other Restricted Subsidiaries) or the issuance of any Equity Interest in
Borrower or any Restricted Subsidiary to Borrower or any Restricted Subsidiary;

 

(c)           any Hydrocarbons produced or sold in the ordinary course of
business;

 

(d)           the sale, transfer or other disposition in one or more
transactions of the Properties listed on Schedule 7.5;

 

(e)           the sale, transfer or other disposition of Equity Interests in
Unrestricted Subsidiaries;

 

(f)            the sale, transfer or other disposition in one or more
transactions of Property (other than Equity Interests in Restricted
Subsidiaries) not constituting (i) if availability under this Agreement and the
Canadian Credit Agreement is governed by the Global Borrowing Base,

 

74

--------------------------------------------------------------------------------


 

Borrowing Base Properties or (ii) if availability under this Agreement and the
Canadian Credit Agreement is not governed by the Global Borrowing Base,
Mortgaged Properties and Oil and Gas Properties given value in the calculation
of Present Value; provided that the aggregate value of such Property so sold,
transferred or disposed of during any six (6) month period does not exceed (A)
if the Senior Debt Rating of Borrower is “Baa1” or higher by Moody’s and “BB+”
or higher by S&P, U.S.$75,000,000 or (B) otherwise, U.S.$50,000,000; and

 

(g)           the sale, transfer or other disposition in one or more
transactions of Property constituting either Equity Interests in Restricted
Subsidiaries or any Oil and Gas Properties that are given value in the
calculation of Present Value or the Global Borrowing Base, as applicable;
provided that, during any time when availability under this Agreement and the
Canadian Credit Agreement is governed by the Global Borrowing Base, if the
aggregate fair market value of such Oil and Gas Property so sold, transferred or
disposed of during the period since the most recent redetermination of the
Global Borrowing Base shall exceed 10% of the amount of the then current
Borrowing Base, then the Borrowing Base shall be reduced by an amount equal to
value assigned such Oil and Gas Property in the most recently prepared Reserve
Reports (or if such no such value was assigned, by an amount to be agreed upon
by Borrower and the Global Administrative Agent), and provided further that,
during any time when availability under this Agreement and the Canadian Credit
Agreement is not governed by the Global Borrowing Base, if the aggregate fair
market value of such Oil and Gas Property so sold, transferred or disposed of
during the period since the most recent redetermination of the Present Value
shall exceed 10% of the amount of the then current Present Value, then the
Present Value shall be reduced by an amount equal to value assigned such Oil and
Gas Property in the most recent calculation of the Present Value (or if no such
value was assigned, by an amount to be agreed upon by Borrower and the Global
Administrative Agent).

 

SECTION 7.6         Sale and Leaseback Transactions.  Except to the extent
permitted by Section 7.1 and Section 7.2, Borrower will not, and will not permit
any Loan Party to, enter into any arrangement, directly or indirectly, whereby
it shall sell or transfer any Property, real or personal, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such Property or other Property that it intends to use for substantially
the same purpose or purposes as the Property sold or transferred.

 

SECTION 7.7         Hedging Agreements.

 

(a)           At no time shall Borrower and its Restricted Subsidiaries have (i)
Hedging Agreements relating to crude oil in place with respect to more than 75%
of reasonably anticipated crude oil Hydrocarbon production from the “proved
developed producing oil and gas reserves” (as defined in the standards and
guidelines of the Commission) or (ii) Hedging Agreements relating to natural gas
in place with respect to more than 75% of reasonably anticipated natural gas
Hydrocarbon production from the “proved developed producing oil and gas
reserves” (as defined in the standards and guidelines of the Commission), in
either case which are attributable to the Hydrocarbon Interests of Borrower and
its Restricted Subsidiaries as set forth in the most recently delivered Reserve
Report.

 

(b)           Borrower will not, and will not permit any Loan Party to, enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to

 

75

--------------------------------------------------------------------------------


 

hedge or mitigate risks to which Borrower or any Restricted Subsidiary is
exposed in the conduct of its business or the management of its liabilities.

 

SECTION 7.8         Restricted Payments; Certain Payments of Indebtedness. 
Borrower will not, and will not permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

 

(a)           any Restricted Subsidiary may pay dividends to Borrower or any
Restricted Subsidiary; and

 

(b)           Borrower may make Restricted Payments provided that (A) such
Restricted Payments are in shares of common stock or other Equity Interests of
Borrower or (B) if such Restricted Payments are in cash or of Property not
constituting Equity Interests, then the aggregate amount of all such dividends
shall not exceed (in cash or fair market value of Property) an amount equal to
the sum of (1) U.S.$30,000,000, plus (2) 50% of the net income of Borrower and
its Restricted Subsidiaries on a consolidated basis for the period commencing
October 1, 2000 to and including the last day of the most recently ended fiscal
quarter for which financial statements have been delivered under Section 5.1
taken as a single accounting period (provided that in no event shall the amount
under this clause (2) be less than U.S.$0.00), plus (3) 50% of the net cash
proceeds received by Borrower from any sale of Equity Interests after the Global
Effective Date.

 

For purposes of this Section 7.8, consolidated net income of Borrower and its
Restricted Subsidiaries on a consolidated basis shall exclude the following
non-cash items (provided that the same shall be included when they become cash
items): (x) any impairment of Property for accounting purposes under a ceiling
test adjustment, (y) any extraordinary item or (z) any gain or loss attributable
to a change in accounting method which, at the time of recognition in the
financial statements of Borrower and its Restricted Subsidiaries, is not a cash
item.  To the extent future cash payments are made or received with respect to a
change in accounting method and such payment is not otherwise included in the
computation of consolidated net income for such period, consolidated net income
shall be reduced or increased by the amount of such cash payment or receipt.

 

SECTION 7.9         Transactions with Affiliates.  Borrower will not, and will
not permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
Property or assets to, or purchase, lease or otherwise acquire any Property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business and that
are at prices and on terms and conditions not less favorable to Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among Borrower and the
Restricted Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 7.8, and (d) any Investment permitted by
Section 7.4.

 

SECTION 7.10       Restrictive Agreements.  Borrower will not, and will not
permit any  Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits or
restricts (a) the ability of Borrower or any Restricted

 

76

--------------------------------------------------------------------------------


 

Subsidiary to create, incur or permit to exist any Lien in favor of the Global
Administrative Agent and/or the Canadian Administrative Agent for the benefit of
the Combined Lenders upon any of its Property, or (b) the ability of any
Restricted Subsidiary to make Restricted Payments to Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of Borrower or any other
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Combined Loan Document or
any Senior Notes Document, (ii) the foregoing shall not apply to restrictions
and conditions existing on the date of this Agreement identified on
Schedule 7.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or other obligations
permitted by this Agreement if such restrictions or conditions apply only to the
Property or assets securing such Indebtedness or other obligation, and (v)
clause (a) of the foregoing shall not apply to customary provisions in leases or
other agreements restricting the assignment thereof.

 

SECTION 7.11       Special Covenants with Respect to 3189503.  Borrower will not
permit 3189503 to undertake any actions or Investments except that 3189503 shall
be permitted (i) to act as a holding company for the ownership interests in
Canadian Forest, (ii) to hold intercompany notes from Canadian Forest, and (iii)
take other actions and hold other investments incidental to acting as a holding
company for the ownership interests in Canadian Forest.

 

SECTION 7.12       No Action to Affect Security Documents.  Except for
transactions expressly permitted hereby, Borrower shall not, and shall not
permit any of its Subsidiaries to, do anything to adversely affect the priority
of the Liens created by the Security Documents given or to be given in respect
of the Obligations.

 

ARTICLE VIII

Events of Default

 

SECTION 8.1         Listing of Events of Default.  Each of the following events
or occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

 

(a)           Non-Payment of Obligations.  Any Loan Party shall default in the
payment or prepayment when due of any principal of any Loan or of any
reimbursement obligation with respect to any Letter of Credit; or Borrower shall
default in the payment when due of any interest, fee or of any other obligation
hereunder or under any other Loan Document and such default continues for a
period of three (3) Business Days.

 

(b)           Breach of Warranty.  Any representation or warranty of any Loan
Party made or deemed to be made hereunder or in any other Loan Document or any
other writing or certificate furnished by or on behalf of any Loan Party to the
Global Administrative Agent, any other Agent or any Lender for purposes of or in
connection with this Agreement or any such other Loan Document is or shall be
false or misleading when made in any material respect.

 

77

--------------------------------------------------------------------------------


 

(c)           Non-Performance of Covenants and Obligations.  Any Loan Party
shall default in the due performance and observance of any of its obligations
under Sections 5.2, 5.11 or 5.15, or under Article VI or VII.

 

(d)           Non-Performance of Other Covenants and Obligations.  Any Loan
Party shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document, and such default shall continue
unremedied for a period of 30 days after notice thereof shall have been given to
Borrower by the Global Administrative Agent or the Majority Lenders.

 

(e)           Default on Other Indebtedness.  Any Loan Party shall default in
the payment when due of any principal of or interest on any of its other
Indebtedness aggregating U.S.$15,000,000 or more, or in the payment when due of
U.S.$15,000,000 or more in the aggregate under one or more Hedging Agreements;
or any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Indebtedness shall occur if the effect of
such event is to cause, or (with the giving of any notice or the lapse of time
or both) to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, such Indebtedness to become
due, or to be prepaid in full (whether by redemption, purchase, offer to
purchase or otherwise), prior to its stated maturity.

 

(f)            Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan: (i) the institution of any steps by Borrower, any
ERISA Affiliate or any other Person to terminate a Pension Plan if, as a result
of such termination, Borrower or any ERISA Affiliate could reasonably expect to
incur a liability or obligation to such Pension Plan, which could reasonably be
expected to have a Material Adverse Effect; or (ii) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA to the extent such action could reasonably be expected
to have a Material Adverse Effect.

 

(g)           Bankruptcy and Insolvency.  Any Loan Party shall (i) generally
fail to pay, or admit in writing its inability or unwillingness to generally
pay, debts as they become due; (ii) apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, receiver and manager, sequestrator or other
custodian for any Loan Party, or any substantial part of the property of any
thereof, or make a general assignment for the benefit of creditors; (iii) in the
absence of such application, consent or acquiescence, permit or suffer to exist
the appointment of a trustee, receiver, receiver and manager, sequestrator or
other custodian for any Loan Party, or for a substantial part of the property of
any thereof, and such trustee, receiver, receiver and manager, sequestrator or
other custodian shall not be discharged within 60 days, provided that each Loan
Party hereby expressly authorizes the Global Administrative Agent to appear in
any court conducting any relevant proceeding during such 60-day period to
preserve, protect and defend the rights of the Combined Lenders under the Loan
Documents; (iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law (including the Bankruptcy and Insolvency Act
(Canada)), or any dissolution, winding up or liquidation proceeding, in respect
of any Loan Party, and, if any such case or proceeding is not commenced by such
Loan Party, such case or proceeding shall be consented to or acquiesced in by
such Loan Party or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that each Loan Party hereby expressly
authorizes the Global Administrative Agent to appear in any court conducting

 

78

--------------------------------------------------------------------------------


 

any such case or proceeding during such 60-day period to preserve, protect and
defend the rights of the Combined Lenders under the Loan Documents; or (v) take
any corporate or partnership action authorizing, or in furtherance of, any of
the foregoing.

 

(h)           Judgments.  One or more judgments or orders for the payment of
money in excess  of U.S.$15,000,000 in the aggregate (exclusive of amounts fully
covered by valid and collectible insurance in respect thereof subject to
customary deductibles or fully covered by an indemnity with respect thereto
reasonably acceptable to the Majority Lenders) shall be rendered against any
Loan Party and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order, or (ii) such judgment shall have
become final and non-appealable and shall have remained outstanding for a period
of 60 consecutive days.

 

(i)            Change in Control.  Any Person or group of Persons (within the
meaning of Section 13 or 14 of the Exchange Act) shall acquire beneficial
ownership (within the meaning of Rule 13d-3 promulgated pursuant to the Exchange
Act) of 33 1/3% or more of the outstanding shares of common stock of Borrower.

 

(j)            Failure of Liens.  The Liens created by the Security Documents
shall at any time not constitute a valid and perfected Lien on the collateral
intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required herein or therein) in favor
of the Global Administrative Agent or, except for expiration in accordance with
its terms and as set forth in Section 5.15(a), any of the Security Documents
shall for whatever reason be terminated or cease to be in full force and effect,
or the enforceability thereof shall be contested by any Loan Party.

 

(k)           Event of Default under Canadian Loan Documents.  Any “Event of
Default” as defined in the Canadian Loan Documents shall occur; provided that
the occurrence of a “Default” as defined in the Canadian Loan Documents shall
constitute a Default under this Agreement; provided further that if such
“Default” or “Event of Default” is cured or waived under the Canadian Loan
Documents, as applicable, then such “Default” or “Event of Default” shall no
longer constitute a Default or an Event of Default, respectively, under this
Agreement.

 

SECTION 8.2         Action if Bankruptcy.  If any Event of Default described in
Section 8.1(g) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations hereunder shall automatically be and
become immediately due and payable, without demand, protest or presentment or
notice of any kind, all of which are hereby expressly waived by Borrower and its
Subsidiaries.  Without limiting the foregoing, the Agents and the Lenders shall
be entitled to exercise any and all other remedies available to them under the
Loan Documents and applicable law.

 

SECTION 8.3         Action if Other Event of Default.  If any Event of Default
(other than any Event of Default described in Section 8.1(g)) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the Majority
Lenders, may, by notice to Borrower declare (a) the Commitments (if not
theretofore terminated) to be terminated and/or (b) all of the outstanding
principal amount of the Loans and all other Obligations hereunder to be due and
payable, whereupon the Commitments shall terminate and the full unpaid amount of
such Loans

 

79

--------------------------------------------------------------------------------


 

and other Obligations shall be and become immediately due and payable, without
demand, protest or presentment or notice of any kind, all of which are hereby
waived by Borrower and its Subsidiaries.  Without limiting the foregoing, the
Agents and the Lenders shall be entitled to exercise any and all other remedies
available to them under the Loan Documents and applicable law.

 

ARTICLE IX

Agents

 

Each of the Lenders, the Issuing Banks and the other Agents hereby irrevocably
appoints JPMorgan Chase Bank as the Global Administrative Agent, Bank of
America, N.A. and Citibank, N.A., as the Co-Global Syndication Agents, and BNP
Paribas and Harris Nesbitt Financing, Inc., as the Co-U.S. Documentation Agents,
and authorizes each such Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) each Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise
following its receipt of written instructions from the Majority Lenders (or such
other number or percentage of the Combined Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as such Agent or any of its Related Parties in any capacity.  Each
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Majority Lenders (or such other number or
percentage of the Combined Lenders as shall be necessary under the circumstances
as provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES
HERETO THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE
(OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL.  Each Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to such Agent by Borrower or a Lender, and such Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered

 

80

--------------------------------------------------------------------------------


 

thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

The Global Administrative Agent and the other Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Global Administrative Agent and the other Agents also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon.  The
Global Administrative Agent and the other Agents may consult with legal counsel
(who may be counsel for Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Any Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent.  Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor Global Administrative
Agent as provided in this paragraph, the Global Administrative Agent may resign
at any time by notifying the Combined Lenders and Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, in consultation with
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Global Administrative Agent gives notice of its resignation,
then the retiring Global Administrative Agent may, on behalf of the Combined
Lenders and the Issuing Banks, appoint a successor Global Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Global Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Global
Administrative Agent, and the retiring Global Administrative Agent shall be
discharged from its duties and obligations hereunder (other than its obligations
under Section 10.12).  The fees payable by Borrower to a successor Global
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the Global
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.3 shall continue in effect for the benefit of such retiring Global
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Global Administrative Agent.

 

81

--------------------------------------------------------------------------------


 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the Intercreditor Agreement.  Each Lender also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each of the Lenders, for itself and on behalf of any of its Affiliates, and the
Issuing Banks hereby irrevocably appoints the Global Administrative Agent to act
as its agent under the Intercreditor Agreement and authorizes the Global
Administrative  Agent to execute the Intercreditor Agreement on its behalf and
to take such actions on its behalf and to exercise such powers as are delegated
to the Global Administrative Agent by the terms hereof and thereof, together
with such actions and powers as are reasonably incidental thereto.

 

ARTICLE X

Miscellaneous

 

SECTION 10.1       Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)           if to Borrower, to:

 

 

Forest Oil Corporation

 

 

1600 Broadway

 

 

Suite 2200

 

 

Denver, Colorado  80202

 

 

Attention:

Caroline McClurg, Treasurer

 

Telephone:

303-812-1432

 

Facsimile:

303-812-1510

 

(b)           if to the Global Administrative Agent, to:

 

 

JPMorgan Chase Bank

 

 

Loan and Agency Services

 

 

1111 Fannin Street, 10th Floor

 

 

Houston, Texas 77002

 

 

Attention:  Sylvia Gutierrez

 

Telephone: 713-750-2510

 

Facsimile: 713-427-6307

 

 

 

 

with a copy to:

 

82

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank

 

 

Global Oil & Gas Group

 

 

600 Travis, 20th Floor

 

 

Houston, Texas  77002

 

 

Attention:

Peter Licalzi

 

Telephone:

713-216-8869

 

Facsimile:

713-216-4117

 

 

and, with respect to non-Borrowing related matters, with a copy to:

 

 

JPMorgan Chase Bank

 

 

Global Oil & Gas Group

 

 

600 Travis, 20th Floor

 

 

Houston, Texas  77002

 

 

Attention:

Robert Mertensotto

 

Telephone:

713-216-4147

 

Facsimile:

713-216-8870

 

(c)           if to either Co-Global Syndication Agent, either Co-U.S.
Documentation Agent or any other Lender, to it at its address (or telecopy
number) provided to the Global Administrative Agent and Borrower or as set forth
in its Administrative Questionnaire; and

 

(d)           if to any Canadian Lender, to it at its address (or telecopy
number) provided to the Canadian Administrative Agent and Canadian Borrower or
as set forth in its “Administrative Questionnaire” as defined in the Canadian
Credit Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 10.2       Waivers; Amendments.

 

(a)           No failure or delay by the Global Administrative Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Global Administrative Agent, the Issuing Banks and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Global Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.

 

83

--------------------------------------------------------------------------------


 

(b)           Neither this Agreement nor any of the Combined Loan Documents nor
any provision hereof or thereof may be waived, amended or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrower and the Majority Lenders or by Borrower and the Global
Administrative Agent with the consent of the Majority Lenders, or, in the case
of any other Combined Loan Document, pursuant to an agreement or agreements in
writing entered into by the relevant Loan Parties thereto and the Majority
Lenders or by the relevant Loan Parties thereto and the Global Administrative
Agent with the consent of the Majority Lenders; provided that the same waiver,
amendment or modification is requested by Borrower in connection with each of
the Combined Credit Agreements; and provided further that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce, or otherwise release Borrower from its obligation to
pay, the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2, Section 2.7
(unless a lesser vote is otherwise required pursuant to this Section 10.2),
Section 2.10 (unless a lesser vote is otherwise required pursuant to this
Section 10.2), or the definition of “Majority Lenders” or “Borrowing Base
Required Lenders” or any other provision of any Combined Loan Document
specifying the number or percentage of Lenders, Canadian Lenders or Combined
Lenders required to determine or redetermine the Global Borrowing Base, the
Allocated U.S. Borrowing Base or the Allocated Canadian Borrowing Base or
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Combined Lender, (vi) release any Loan Party from its Subsidiary Guaranty
(except as expressly provided herein or in such Subsidiary Guaranty), or limit
its liability in respect of such Subsidiary Guaranty, without the written
consent of each Combined Lender, or (vii) except as expressly provided herein,
in the Intercreditor Agreement or in the Security Documents, release all or any
part of the Collateral from the Liens of the Security Documents, without the
written consent of each Combined Lender; provided, further, that no such
agreement shall (1) change any provision regarding when availability under this
Agreement and the Canadian Credit Agreement is to be governed by the Global
Borrowing Base or when determinations of the Global Borrowing Base are required,
in either case pursuant to Section 2.7, (2) postpone or defer scheduled
Borrowing Base redeterminations pursuant to Section 2.7, or (3) change any
provision regarding remedies for a Global Borrowing Base Deficiency or a U.S.
Borrowing Base Deficiency pursuant to Section 2.10, without the written consent
of the Borrowing Base Required Lenders; provided further that no such agreement
shall amend, waive, modify or otherwise affect the rights or duties of any Agent
(as defined herein and in the Canadian Credit Agreement) or any Issuing Bank (as
defined herein and in the Canadian Credit Agreement) without the prior written
consent of such Agent (as defined herein and in the Canadian Credit Agreement)
or any Issuing Bank (as defined herein and in the Canadian Credit Agreement), as
the case may be; provided further that the Global Administrative Agent shall
have the right to execute and deliver any release of Lien (or other similar
instrument) without the consent of any

 

84

--------------------------------------------------------------------------------


 

Lender to the extent such release is required to permit Borrower or a Restricted
Subsidiary to consummate a transaction permitted by this Agreement or the other
Combined Loan Documents.

 

SECTION 10.3       Expenses; Indemnity; Damage Waiver.

 

(a)           Borrower shall pay (i) all legal, printing, recording,
syndication, travel, advertising and other reasonable out-of-pocket expenses
incurred by the Agents, the Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Agents and the
Arranger, in connection with the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of this
Agreement, the Loan Documents and each other document or instrument relevant to
this Agreement or the Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by an Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) the filing, recording, refiling or rerecording of
the Mortgages, the Pledge Agreement and the other Security Documents and/or any
Uniform Commercial Code financing statements relating thereto and all
amendments, supplements and modifications to, and all releases and terminations
of, any thereof and any and all other documents or instruments of further
assurance required to be filed or recorded or refiled or rerecorded by the terms
hereof or of the Mortgages, the Pledge Agreement and the other Security
Documents, and (iv) all out-of-pocket expenses incurred by the Agents, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Agents, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           Borrower shall indemnify the Agents, each Issuing Bank, the
Arranger and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Financing
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity and release shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,

 

85

--------------------------------------------------------------------------------


 

liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT
IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL).

 

(c)           To the extent that Borrower fails to pay any amount required to be
paid by Borrower to the Global Administrative Agent or an Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Global Administrative Agent or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Global Administrative Agent or such Issuing Bank in its capacity as
such.

 

(d)           To the extent permitted by applicable law, Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e)           All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.

 

SECTION 10.4       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Global Administrative Agent, each Issuing Bank and each Combined Lender (and any
attempted assignment or transfer by Borrower without such consent shall be null
and void).  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Global Administrative Agent, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided  that (i) except
in the case of an assignment to a Lender or a Lender Affiliate, each of Borrower
(unless an Event of Default has occurred and is continuing) and the Global
Administrative Agent (and, in the case of an assignment of all or a portion of a

 

86

--------------------------------------------------------------------------------


 

Commitment or any Lender’s obligations in respect of its LC Exposure, the
Issuing Banks) must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld), (ii) except in the case of an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Global Administrative Agent) shall be in
increments of U.S.$1,000,000 and not less than U.S.$5,000,000 unless each of
Borrower (unless an Event of Default has occurred and is continuing) and the
Global Administrative Agent otherwise consent, (iii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, except that this clause
(iii) shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of its
Commitments or Loans in conformity with the Intercreditor Agreement, (iv) the
parties to each assignment shall execute and deliver to the Global
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S.$3,500, (v) the assignee, if it shall not be a
Lender, shall deliver to the Global Administrative Agent an Administrative
Questionnaire, and (vi) after giving effect to any assignment hereunder, the
assigning Lender shall have a Commitment of at least U.S.$5,000,000 unless each
of Borrower and the Global Administrative Agent otherwise consents; and provided
further that any consent of Borrower otherwise required under this paragraph
shall not be required if an Event of Default under Section 8.1 has occurred and
is continuing.  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and to the other Loan Documents and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement and the other Loan Documents (and, in the case
of an Assignment and Assumption covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.15, 2.16,
2.17, 2.18 and 10.3 and be subject to the terms of Section 10.12).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c)           The Global Administrative Agent, acting for this purpose as an
agent of Borrower, shall maintain at one of its offices in The City of New York
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and Borrower, the Global Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement and the other Loan Documents, notwithstanding notice
to the contrary.  The Register shall be available for inspection by Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

87

--------------------------------------------------------------------------------


 

(d)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Global Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register and will provide prompt written notice to Borrower of the effectiveness
of such assignment.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(e)           Any Lender may, without the consent of Borrower, the Global
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) Borrower, the Global Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
second proviso to Section 10.2(b) that affects such Participant.  Subject to
paragraph (f) of this Section, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.8 and 10.12 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.17 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.17(e) as though it
were a Lender.

 

(g)           Any Lender may at any time pledge or assign a Lien in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or, in the case of a Lender organized in a jurisdiction outside of the
United States, a comparable Person, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

88

--------------------------------------------------------------------------------


 

SECTION 10.5       Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank, the
Arranger or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17, 2.18, 10.3 and 10.12 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 10.6       Counterparts; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the Global
Administrative Agent and when the Global Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 10.7       Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.8       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each of the Agents, the Issuing Banks, the Lenders and their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of Borrower or any of its Restricted Subsidiaries against
any and all the obligations of Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided, however, that any such set-off and application shall be
subject to the provisions of Section 2.18.

 

89

--------------------------------------------------------------------------------


 

SECTION 10.9       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

90

--------------------------------------------------------------------------------


 

SECTION 10.10     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 10.11     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12     Confidentiality.  Each of the Agents, the Issuing Banks, and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Hedging Agreement, (g) with the consent of
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section by any Person or (ii) becomes
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than Borrower or any of its Affiliates.  For purposes
of this Section, “Information” means all information received from Borrower or
its Affiliate relating to Borrower and its Subsidiaries or their business, other
than any such information that is available to any Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower or any of
its Affiliates; provided that, in the case of information received from Borrower
after the date of this Agreement, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

91

--------------------------------------------------------------------------------


 

SECTION 10.13     Interest Rate Limitation.  It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower and
the Guarantors to a Lender, any Issuing Bank or any Agent under this Agreement
or any Loan Document shall be subject to the limitation that payments of
interest shall not be required to the extent that receipt thereof would be
contrary to provisions of law applicable to such Lender, such Issuing Bank or
Agent limiting rates of interest which may be charged or collected by such
Lender, such Issuing Bank or Agent.  Accordingly, if the transactions
contemplated hereby or thereby would be illegal, unenforceable, usurious or
criminal under laws applicable to a Lender, any Issuing Bank or any Agent
(including the laws of any jurisdiction whose laws may be mandatorily applicable
to such Lender or Agent notwithstanding anything to the contrary in this
Agreement or any other Loan Document then, in that event, notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
agreed as follows:

 

(a)           the provisions of this Section shall govern and control;

 

(b)           the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under this Agreement or any Loan Document or otherwise in connection
with this Agreement or any Loan Document by such Lender, such Issuing Bank or
such Agent shall under no circumstances exceed the maximum amount of interest
allowed by applicable law (such maximum lawful interest rate, if any, with
respect to each Lender, each Issuing Bank and the Agents herein called the
“Highest Lawful Rate”), and any excess shall be cancelled automatically and if
theretofore paid shall be credited to Borrower by such Lender, such Issuing Bank
or such Agent (or, if such consideration shall have been paid in full, such
excess refunded to Borrower);

 

(c)           all sums paid, or agreed to be paid, to such Lender, such Issuing
Bank or such Agent for the use, forbearance and detention of the indebtedness of
Borrower to such Lender, such Issuing Bank or such Agent hereunder or under any
Loan Document shall, to the extent permitted by laws applicable to such Lender,
such Issuing Bank or such Agent, as the case may be, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the actual rate of interest is uniform throughout the full term
thereof;

 

(d)           if at any time the interest provided pursuant to this Section or
any other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender, such Issuing
Bank or such Agent, exceeds that amount which would have accrued at the Highest
Lawful Rate, the amount of interest and any such fees or compensation to accrue
to such Lender, such Issuing Bank or such Agent pursuant to this Agreement or
such other Loan Document shall be limited, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender, such Issuing
Bank or such Agent pursuant to this Agreement or such other Loan Document below
the Highest Lawful Rate until the total amount of interest accrued pursuant to
this Agreement or such other Loan Document, as the case may be, and such fees or
compensation deemed to be interest equals the amount of interest which would
have accrued to such Lender or Agent if a varying rate per annum equal to the
interest provided

 

92

--------------------------------------------------------------------------------


 

pursuant to any other relevant Section hereof (other than this Section) or
thereof, as applicable, had at all times been in effect, plus the amount of fees
which would have been received but for the effect of this Section; and

 

(e)           with the intent that the rate of interest herein shall at all
times be lawful, and if the receipt of any funds owing hereunder or under any
other agreement related hereto (including any of the other Loan Documents) by
such Lender, such Issuing Bank or such Agent would cause such Lender to charge
Borrower a criminal rate of interest, the Lenders, the Issuing Banks and the
Agents agree that they will not require the payment or receipt thereof or a
portion thereof which would cause a criminal rate of interest to be charged by
such Lender, such Issuing Bank or such Agent, as applicable, and if received
such affected Lender, such Issuing Bank or Agent will return such funds to
Borrower so that the rate of interest paid by Borrower shall not exceed a
criminal rate of interest from the date this Agreement was entered into.

 

SECTION 10.14     Collateral Matters; Hedging Agreements.  The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to those Lenders or their
Affiliates which are counterparties to the Hedging Agreements on a pro rata
basis in respect of any Hedging Obligations of Borrower or any of its Restricted
Subsidiaries that are in effect at such time as such Person (or its Affiliate)
is a Lender, but only while such Person or its Affiliate is a Lender; provided
that it is the intention of the Lenders that receipt of payment in respect of
Hedging Obligations of Borrower and its Restricted Subsidiaries under any
Hedging Agreement with a Combined Lender, or any Affiliate of a Combined Lender
from realization of any Collateral, shall be subject to the terms of the
Intercreditor Agreement and the Security Documents.

 

SECTION 10.15     Arranger; Co-U.S. Documentation Agents; Co-Global Syndication
Agents.  None of the Persons identified on the facing page or the signature
pages of this Agreement as the “Sole Book Manager and Lead Arranger” or a
“Co-U.S. Documentation Agent” or a “Co-Global Syndication Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document other than, except in the case of the Arranger, those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Arranger, any Co- U.S. Documentation Agent or any Co-Global Syndication Agent
shall have or be deemed to have any fiduciary relationship with any Lender or
Borrower or any of its Subsidiaries.  Borrower and each Lender acknowledges that
it has not relied, and will not rely, on any of the Arranger, any Co-U.S.
Documentation Agent or any Co-Global Syndication Agent in deciding to enter into
this Agreement or in taking or not taking any action hereunder or under the Loan
Documents.

 

SECTION 10.16     Intercreditor Agreement; Loan Documents.  Each Lender on
behalf of itself and any Affiliate which is a counterparty to a Hedging
Agreement acknowledges and agrees that the Global Administrative Agent has
entered into the Intercreditor Agreement and the Security Documents on behalf of
itself, the other Agents, Lenders and Affiliates thereof that are parties to a
Hedging Agreement, and each of them (by their signature hereto or acceptance of
the benefits of the Security Documents) hereby agrees to be bound by the terms
of the Intercreditor Agreement and such Security Documents, acknowledge receipt
of copies of the Intercreditor Agreement and such Security Documents and
consents to the rights, powers, remedies, indemnities and exculpations given to
the Global Administrative Agent thereunder.  For so long

 

93

--------------------------------------------------------------------------------


 

as the Intercreditor Agreement shall be in effect, the terms and conditions of
this Agreement and the other Loan Documents are subject to the terms of the
Intercreditor Agreement.  In the event of any inconsistency between this
Agreement or any other Loan Document and the terms of the Intercreditor
Agreement, the Intercreditor Agreement shall control.  In the event of any
inconsistency between this Agreement and the terms of any other Loan Document
(other than the Intercreditor Agreement), this Agreement shall control.

 

SECTION 10.17     USA PATRIOT Act Notice.  Each Lender hereby notifies Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify the Borrower in accordance with the Act.

 

SECTION 10.18     NO ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

/s/ NEWTON W. WILSON III

 

 

Name:

Newton W. Wilson III

 

Title:

Senior Vice President, General Counsel and
Secretary

 

[SIGNATURE PAGE TO U.S. CREDIT AGREEMENT]

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Global
Administrative Agent and as a Lender

 

 

 

 

 

By:

 

/s/ ROBERT C. MERTENSOTTO

 

 

Name:

Robert C. Mertensotto

 

Title:

Managing Director

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a
Co-Global Syndication Agent and as a Lender

 

 

 

 

 

By:

 

/s/ RICHARD L. STEIN

 

 

Name:

Richard L. Stein

 

Title:

Principal

 

S-3

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a
Co-Global Syndication Agent and as a Lender

 

 

 

 

 

By:

 

/s/ JORONNE JETER

 

 

Name:

Joronne Jeter

 

Title:

Attorney-In-Fact

 

S-4

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a
Co-U.S. Documentation Agent and as a Lender

 

 

 

 

 

By:

 

/s/ DOUBLAS R. LIFTMAN

 

 

Name:

Douglas R. Liftman

 

Title:

Managing Director

 

 

 

 

 

By:

 

/s/ POLLY SCHOTT

 

 

Name:

Polly Schott

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

HARRIS NESBITT FINANCING, INC., as a
Co-U.S. Documentation Agent and as a Lender

 

 

 

 

 

By:

 

/s/ JAMES V. DUCOTA

 

 

Name:

James V. Ducota

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands branch, as a Lender

 

 

 

 

 

By:

 

/s/ PAUL COLON

 

 

Name:

Paul Colon

 

Title:

Director

 

 

 

 

 

By:

 

/s/ VANESSA GOMEZ

 

 

Name:

Vanessa Gomez

 

Title:

Associate

 

S-7

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

 

/s/ MATTHEW J. PURCHASE

 

 

Name:

Matthew J. Purchase

 

Title:

Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

 

/s/ V. H. GIBSON

 

 

Name:

V. Gibson

 

Title:

Assistant Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

S-9

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

By:

 

/s/ D. M. SANBORN

 

 

Name:

Deirdre Sanborn

 

Title:

Vice President

 

 

 

 

 

By:

 

/s/ DARRELL W. HOLLEY

 

 

Name:

Darrell W. Holley

 

Title:

Managing Director

 

S-10

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender

 

 

 

 

 

By:

 

/s/ MARCUS M. TERKINGTON

 

 

Name:

Marcus M. Terkington

 

Title:

Director

 

S-11

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND, as a Lender

 

 

 

 

 

By:

 

/s/ AMENA NABI

 

 

Name:

Amena Nabi

 

Title:

Assistant Vice President

 

S-12

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V., as a Lender

 

 

 

 

 

By:

 

/s/ JOHN D. REED

 

 

Name:

John D. Reed

 

Title:

Vice President

 

 

 

 

 

By:

 

/s/ FRANK R. RUSSO, JR.

 

 

Name:

Frank R. Russo, Jr.

 

Title:

Vice President

 

S-13

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

 

/s/ WILFRED V. SAINT

 

 

Name:

Wilfred V. Saint

 

Title:

Director, Banking Products Services U.S.

 

 

 

 

 

By:

 

/s/ SAILOZ SIKKA                

 

 

Name:

Sailoz Sikka

 

Title:

Associate Director

Banking Products Services, U.S.

 

S-14

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS), INC.,
as a Lender

 

 

 

 

 

By:

 

/s/ NEVA NESBITT

 

 

Name:

Neva Nesbitt

 

Title:

Vice President

 

S-15

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

 

/s/ JOHN M. PALBO

 

 

Name:

John M. Palbo

 

Title:

Senior Vice President

 

S-16

--------------------------------------------------------------------------------


 

 

HIBERNIA NATIONAL BANK, as a Lender

 

 

 

 

 

By:

 

/s/ DARIA MAHONEY

 

 

Name:

Daria Mahoney

 

Title:

Vice President

 

S-17

--------------------------------------------------------------------------------
